       Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 1 of 22



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,                    §
                                           §
        Plaintiffs,                        §
                                           §
v.                                         § Case No. 1:18-CV-68
                                           §
UNITED STATES OF AMERICA, et al.,          §
                                           §
        Defendants,                        §
                                           §
and                                        §
                                           §
KARLA PEREZ, et al.,                       §
                                           §
        Defendant-Intervenors,             §
                                           §
and                                        §
                                           §
STATE OF NEW JERSEY,                       §
                                           §
        Defendant-Intervenor.              §



      DEFENDANT-INTERVENORS’ MOTION TO STRIKE PLAINTIFFS’ EXPERTS
     Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 2 of 22



                                             TABLE OF CONTENTS



I.       STATEMENT OF THE ISSUES TO BE RULED UPON BY
         THE COURT................................................................................................................1

II.      STATEMENT OF THE NATURE AND STAGE OF THE
         PROCEEDINGS ..........................................................................................................1

III.     LEGAL STANDARD ..................................................................................................2

IV.      SUMMARY OF THE ARGUMENT .........................................................................3

V.       ARGUMENT ................................................................................................................4

         A. Donald Deere ..........................................................................................................4

         B. Lloyd Potter ..........................................................................................................13

VI.      CONCLUSION ..........................................................................................................16




                                                                i
        Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 3 of 22



                                                 TABLE OF AUTHORITIES

Cases

CQ, Inc. v. TXU Min. Co., L.P.,
  565 F.3d 268 (5th Cir. 2009) ........................................................................................................... 9
Daubert v. Merrell Dow Pharm., Inc.,
  509 U.S. 579 (1993) ........................................................................................................................ 3
Gilmore v. WWL-TV, Inc.,
  No. CIV.A. 01-3606, 2002 WL 31819135 (E.D. La. Dec. 12, 2002) ........................................... 10
Hathaway v. Bazany,
  507 F.3d 312 (5th Cir. 2007) ........................................................................................................... 9
Hixson v. Houston Indep. Sch. Dist.,
  No. 4:09-CV-3949, 2011 WL 3648104 (S.D. Tex. Aug. 17, 2011) ............................................. 10
Johnson v. Arkema, Inc.,
  685 F.3d 452 (5th Cir. 2012) ................................................................................................. 2, 3, 11
Kossman Contracting, Co. v. City of Houston,
  No. CV H-14-1203, 2016 WL 11473826 (S.D. Tex. Feb. 17, 2016) ........................................ 2, 10
Kumho Tire Co. v. Carmichael,
  526 U.S. 137 (1999) ........................................................................................................................ 3
Lujan v. Defs. of Wildlife,
  504 U.S. 555 (1992) ...................................................................................................................... 11
Michael Kors, L.L.C. v. Hernandez Int'l Inc.,
  No. 4:15-CV-0844, 2016 WL 6306129 (S.D. Tex. Oct. 27, 2016) ....................................... 3, 5, 14
Munoz v. Orr,
  200 F.3d 291 (5th Cir. 2000) ..................................................................................................... 3, 10
Paz v. Brush Engineered Materials, Inc.,
  555 F.3d 383 (5th Cir. 2009) ......................................................................................................... 16
Pipitone v. Biomextrix, Inc.,
  288 F.3d 239 (5th Cir. 2002) ..................................................................................................... 2, 11
U.S. v. John Stapp, Inc.,
  448 F. Supp. 2d 819 (S.D. Tex. 2006) ...................................................................................... 3, 11
Wells v. SmithKline Beecham Corp.,
  601 F.3d 375 (5th Cir. 2010) ................................................................................................... 12, 16
Whitney Nat. Bank v. Air Ambulance by B & C Flight Mgmt., Inc.,
  516 F. Supp. 2d 802 (S.D. Tex. 2007) .......................................................................................... 14
Wilson v. Woods,
  163 F.3d 935, 937 (5th Cir. 1999)……………………………………………………………..5, 14

Statutes

8 U.S.C. § 1324a……..…..…………………………………………………………………………14


                                                                       ii
        Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 4 of 22



8 C.F.R. § 274a.1…………………………………………………………………………………...14

Rules

Fed. R. Evid. 401 ................................................................................................................................ 2
Fed. R. Evid. 702 ............................................................................................................................ 2, 3




                                                                        iii
      Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 5 of 22



I.     STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT

       Defendant-Intervenors Karla Perez, et al., respectfully submit this Motion to Strike

Plaintiffs’ Experts and request that the Court strike the expert reports of Plaintiffs’ designated

experts Dr. Donald Deere (see Dkt. 7 at 88, 219-21 at 2, 358-13, 358-21) and Dr. Lloyd Potter (see

Dkt. 7 at 3, 358-31) from the record because their testimony is irrelevant and unreliable.

Defendant-Intervenors further request that the Court find that Dr. Potter and Dr. Deere are

unqualified to testify as experts on the subjects on which they purport to offer an expert opinion.

Defendant-Intervenors request that the Court do not consider their testimony.

II.    STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDINGS

       After this Court denied their request for summary judgment and motion for preliminary

injunction (see Dkt. 319), and after denying Defendant-Intervenors an opportunity to obtain

discovery (see Dkt. 383), Plaintiffs filed a motion for summary judgment on February 4, 2019.

See Dkt. 357. In their motion, Plaintiffs ask the Court to “declare DACA unlawful and prevent

Federal Defendants from issuing any new DACA permits or renewing any existing DACA permits

to allow for an orderly winddown of the unlawful program.” Id. at 56.

       Shortly thereafter, on March 19, 2019, Plaintiffs served their expert disclosures on

Defendant-Intervenors. See Dkt. 383-18. Plaintiffs disclosed only two experts, Dr. Donald Deere

and Dr. Lloyd B. Potter, both whom previously offered an expert opinion in this case at the

preliminary injunction stage. See id. Dr. Potter is an appointed State Demographer of Texas who

offers an opinion about the likelihood that DACA recipients will return to their country of origin.

Dkt. 358-31 at ¶¶ 2-11. Dr. Deere is an economist who offers an opinion about the labor market

impact of DACA and the employer mandate provision of the Affordable Care Act (“ACA”). See

Dkt. 358-21 ¶¶ 5, 13.




                                                 1
       Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 6 of 22



          Plaintiffs rely on these two experts in support of their motion for summary judgment. See

Dkt. 357 at 33-36, 38. Defendant-Intervenors now file this motion and request that the Court

strike these expert reports from the record and do not consider the testimony of Dr. Deere and Dr.

Potter.

III.      LEGAL STANDARD

          The Federal Rules of Evidence provide that an expert that is qualified “by knowledge, skill,

experience, training, or education” may offer an expert opinion in the case if:

          (a) the expert’s scientific, technical, or other specialized knowledge will help the
          trier of fact to understand the evidence or to determine a fact in issue;
          (b) the testimony is based on sufficient facts or data;
          (c) the testimony is the product of reliable principles and methods; and
          (d) the expert has reliably applied the principles and methods to the facts of the
          case.

Fed. R. Evid. 702. In short, the expert’s testimony must be both “reliable and relevant.” See

Johnson v. Arkema, Inc., 685 F.3d 452, 459 (5th Cir. 2012) (internal quotation marks and citations

omitted).

          “The relevance prong requires the proponent to demonstrate that the expert’s reasoning or

methodology can be properly applied to the facts in issue.” Id.; see also Pipitone v. Biomatrix,

Inc., 288 F.3d 239, 245 n. 21 (5th Cir. 2002) (“‘Relevant evidence’ means evidence having any

tendency to make the existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence.”) (quoting Fed. R. Evid.

401). On the other hand, “[t]he reliability prong mandates that [the] expert opinion be grounded in

the methods and procedures of science and . . . be more than unsupported speculation or subjective

belief.” Johnson, 685 F.3d at 459. “Reliability hinges on the sufficiency of the facts or data upon

which the opinion is based, the dependability of the principles and methods employed, and the

proper application of the principles and methods to the facts of the case.”              See Kossman



                                                    2
      Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 7 of 22



Contracting, Co. v. City of Houston, No. CV H-14-1203, 2016 WL 11473826, at *9 (S.D. Tex.

Feb. 17, 2016) (citing Fed. R. Evid. 702).1 The expert’s proponent bears the burden of proving the

testimony is admissible by a preponderance of the evidence. Johnson, 685 F.3d at 459; Michael

Kors, L.L.C. v. Hernandez Int'l Inc., No. 4:15-CV-0844, 2016 WL 6306129, at *16 (S.D. Tex. Oct.

27, 2016).

        Rule 702 of the Federal Rules of Evidence and the Supreme Court’s decision in Daubert

and its progeny require this Court to act as a gatekeeper to ensure expert testimony meets these

standards and is indeed admissible. See id.; see also Daubert, 509 U.S. at 597; Kumho Tire Co.

Ltd., 526 U.S. at 147. When deciding a motion for summary judgment, this Court has discretion to

disregard an expert opinion that is unreliable or irrelevant, or both. See, e.g., Munoz v. Orr, 200

F.3d 291, 301 (5th Cir. 2000); U.S. v. John Stapp, Inc., 448 F. Supp. 2d 819, 826 (S.D. Tex. 2006).

IV.     SUMMARY OF THE ARGUMENT

        Plaintiffs’ expert reports are unreliable because they are based on flawed assumptions and

insufficient data, and are not the product of reliable principles and methodology. Dr. Deere merely

speculates, without relying on any evidence or support, about what an employer would do if a

hypothetical DACA recipient and a U.S. citizen applied for the same job. Dr. Deere also claims

that DACA recipients depress the wages of U.S. citizen workers, but does not rely on any studies

or research on this subject. He also admits that, to the extent scholarly literature exists on the

effect of immigration (more broadly speaking) on wages of U.S. citizens, there is no consensus on

1
  “Daubert outlined several reliability factors for scientific testimony: (1) whether the theory or technique
has been tested; (2) whether it has been subjected to peer review and publication; (3) whether it has a known
or potential rate of error; and (4) whether it is generally accepted or has gained only minimal support within
the relevant community.” Id. (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 593-94 (1993)).
“When the testimony is not scientific, these factors may apply even though the focus is on experience and
personal knowledge.” Id. (citing Kumho Tire Co. Ltd. v. Carmichael, 526 U.S. 137, 150-51 (1999)).
Ultimately, the court must ensure that “an expert, whether basing testimony upon professional studies or
personal experience, employs in the courtroom the same level of intellectual rigor that characterizes the
practice of an expert in the relevant field.” Kumho Tire Co., 526 U.S. at 152.


                                                      3
      Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 8 of 22



the magnitude of this effect at best and studies contradict his conclusion at worst. Similarly, Dr.

Potter speculates about what DACA recipients would do if they lost their work authorization under

DACA, without relying on any research or information that supports this speculation.

          The reports are also irrelevant and unreliable because they neither prove harm to Plaintiffs

as a result of DACA nor assist the Court in determining whether Plaintiffs have standing. Dr.

Deere and Dr. Potter can neither quantify the harm to Plaintiffs nor prove that any such harm, to

the extent it exists, is caused by DACA. For example, Dr. Deere does not know how many job

applicants who are U.S. citizens lose out on job opportunities to applicants who have DACA, or

how many U.S. citizens will be hired to fill jobs that DACA recipients currently hold if DACA

ended. Similarly, Dr. Potter testified that he could not specify the number of DACA recipients

who would leave if they lost DACA, describing them as “some” and between one and all of them.

          Finally, Dr. Deere and Dr. Potter are not qualified to offer the expert opinions they purport

to offer. Dr. Deere has no knowledge of or prior experience with the penalty under the ACA

employer mandate and its impact on employment and hiring decisions. He also has no knowledge

of or experience with the impact of DACA on the wages of U.S. citizen workers. Similarly, Dr.

Potter is not qualified to testify on the emigration patterns of DACA recipients because he does not

have a research specialization in immigrant populations or emigration patterns of undocumented

immigrants, let alone the reasons why DACA recipients might choose to return to their country of

origin.

V.        ARGUMENT

          A. Donald Deere

          In his report, Dr. Deere purports to offer two expert opinions: (1) the interaction between

the ACA and DACA results in lower wages and less hiring of U.S. citizens, and (2) immigration




                                                    4
     Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 9 of 22



puts downward pressure on wages, which makes it more difficult for some U.S. citizens to find

employment. See Dkt. 358-21 ¶¶ 13, 23-26.

       As a threshold matter, Dr. Deere is not qualified to offer these expert opinions because he

lacks any relevant experience in the field in which he purports to have knowledge. Dr. Deere

works for a consulting company that provides testimony in three types of employment cases:

wage and hour; employment discrimination on the basis of protected status such as age or race;

and disability and wrongful termination. Ex. 1 (Deere Depo.) Tr. 7:5-14, 10:24-11:19. Dr. Deere

admitted that he:

              Has never conducted research or written any articles regarding the effects of

               immigration on the labor market;

              Has not conducted research or written any articles regarding the effects of

               immigration on wages;

               Has never published an article regarding the interaction between immigration and

               public benefits;

              Had never researched the interaction between immigration and public benefits prior

               to his report in this case; and

              Reviewed only “a couple of pieces” of literature about the impact of immigration

               on the labor market before writing his supplemental report.

Id. Tr. 8:9-9:18, 14:10-15:14. Thus, as established by his own testimony, Dr. Deere lacks the

necessary training and experience to be able to offer an opinion about the effect of DACA

recipients on the labor market in Texas. See Wilson v. Woods, 163 F.3d 935, 937 (5th Cir. 1999)

(“A district court should refuse to allow an expert witness to testify if it finds that the witness is

not qualified to testify in a particular field or on a given subject”); see also Michael Kors, L.L.C.,



                                                  5
     Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 10 of 22



2016 WL 6306129, at *17 (finding expert was unqualified, where expert had general experience in

counterfeit investigations but “provide[d] no support for the contention that he ha[d] any specific

knowledge of or [was] qualified to identify counterfeits of [the particular product at issue].”).

       With respect to his expert report, Dr. Deere’s first conclusion is too speculative to pass

muster under the Federal Rules of Evidence. Dr. Deere speculates that the interaction between

DACA and the employer mandate provisions of the ACA “makes some U.S. citizens more

expensive to hire than equally productive immigrants who are not lawfully present” and “gives

employers a financial incentive to hire an immigrant who is not lawfully present and who is

authorized to work instead of an identically skilled [U.S.] citizen in certain instances,” and

therefore “there will be relatively less hiring of U.S. citizens and relatively lower wages on

average for those who are hired.” Dkt. 358-21 ¶¶ 24-26. To arrive at this conclusion, Dr. Deere

did not conduct any type of scientific or statistical analysis or rely on any studies related to the

ACA and its effect on employment hiring practices. Quite the opposite, he relies solely on

untested hypotheses and a number of unsupported assumptions about job applicants and the hiring

practices of employers.     See id. ¶¶ 14-22 (providing hypothetical scenarios involving two

prospective employees, a U.S. citizen and a DACA recipient, and speculating that under a series of

conditions, an employer “would be expected” to hire the DACA recipient). Dr. Deere made these

assumptions without talking to any hiring managers or human resource representatives. See Ex. 1

(Deere Depo.) Tr. 72:13-72:16.

       First, Dr. Deere has zero information on how many businesses fit into his hypothetical

scenario. Dr. Deere did not determine how many businesses in Texas have less than 50 employees

and thus would be excluded from the ACA penalty he discusses. Id. Tr. 72:17-19; see also id. Tr.

27:11-18. Dr. Deere did not determine how many of Texas’s larger businesses offer adequate




                                                   6
      Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 11 of 22



health coverage and thus are also excluded from the ACA penalty he discusses. Id. Tr. 69:25-70:4.

He merely speculated, without conducting any research or analysis, that businesses exist in Texas

that would fit his hypothetical scenario.

       Second, Dr. Deere assumed that employers in his theoretical scenario would be in the

position of choosing between two equally qualified applicants (one of whom is a DACA recipient)

but did not determine how often, if ever, private companies find themselves in that position. Id.

Tr. 29:9-23. Dr. Deere layered this second speculation on top of the first, again without any

concrete information.

       Third, with respect to his opinion that businesses favor DACA applicants in hiring because

DACA applicants do not raise the threat of the employer mandate penalty under the ACA, Dr.

Deere did not do any analysis of businesses’ knowledge of how the penalty applies. Id. Tr. 28:18-

21.   He also did not consult any studies or surveys that discuss businesses’ knowledge or

possession of information regarding the penalty. Id. Tr. 28:22-25. Dr. Deere did no analysis of

employer awareness of eligibility of employees for premium subsidies. Id. Tr. 38:19-22. Dr.

Deere simply assumed, without confirming through any investigation, that employer hiring

managers have knowledge of, and base their hiring decisions on, this provision of the ACA.

       Fourth, although he assumed that employers would consider DACA job applicants less

expensive, Dr. Deere did no analysis of how many U.S. citizens or lawful residents (the

comparison job applicants) are equally inexpensive in that they do not trigger the ACA penalty

because they earn low wages, earn high wages, are eligible for Medicaid, are eligible for Medicare,

or decline health care subsidies. Id. Tr. 36:1-38:3, 38:12-18. Thus, for example, Dr. Deere did not

consider how many DACA applicants with college degrees apply for jobs for which the ACA

penalty is an irrelevant consideration to the employer because both applicants, DACA and non-




                                                 7
     Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 12 of 22



DACA, would not trigger the ACA penalty. Id. Tr. 50:15-51:8. As a result, Dr. Deere could not

say how many how many Texas residents are exempt from the coverage requirements of the ACA

or how many U.S. citizens are more expensive to hire. Id. Tr. 68:6-14, 73:9-13. He merely

layered this speculation (that employers would always and automatically consider DACA

applicants less expensive than other employees) on top of all his previous speculations and

assumptions.

       Fifth, although his entire opinion is based on the idea that employers know a job applicant

receives DACA before the employers make the hiring decision, Dr. Deere conceded that he was

unaware of the point at which newly hired employees complete the I-9 document and show their

work authorization to their employers, and he did not know whether employers even know of an

applicant’s work authorization through DACA before being hired. Id. Tr. 33:25-34:10, 35:15-22;

38:23-39:9. Dr. Deere simply assumed employers have this knowledge before hiring, and added

this assumption to the growing pile of assumptions in his analysis.

       Sixth, although he lacked any information showing that businesses base their hiring

decisions on the possibility of an ACA penalty, Dr. Deere assumed for the purpose of his analysis

that employers would favor DACA applicants as less expensive. Id. Tr. 30:17-24.

       Seventh, Dr. Deere did not consider any other variables affecting hiring decisions, such as

cost of training, employee demographics, and applicants’ earning potential. See id. Tr. 33:14-24

(assumed same training costs); id. Tr. 49:17-19 (did not consider employee characteristics such as

race, ethnicity, or gender); id. Tr. 43:21-44:7 (did not consider applicants’ earning potential); id.

Tr. 78:17-19 (does not know how many employers base hiring decisions entirely on costs

associated with the ACA). Again, he speculated that his hypothetical employers would never

make any considerations of job applicants other than DACA.




                                                  8
     Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 13 of 22



       Eighth, Dr. Deere held all other factors in the economy constant, even though he conceded

that overall market demand conditions change. Id. Tr. 73:25-75:15 (conceding that you cannot

attribute observed employment differences to DACA because “there’s other things going on,

changing” including “[t]he general level of demand from, you know, other countries for U.S.

exports; the -- the general level of consumer spending in the U.S.; the birth rate; the other

population sources in the U.S., the other sources of immigration.”).

       In this way, Dr. Deere created a mountain of unsupported assumptions, and concluded

from these assumptions that employers, applicants, the ACA, and DACA interact to cause U.S.

citizens to suffer from a loss of employment opportunities as a result of DACA. His conclusion is

entirely baseless. In fact, Dr. Deere can neither quantify nor even provide a single example of a

Texas business that fits into his scenario in which a company chooses to hire a DACA recipient

over an equally qualified U.S. citizen. Id. Tr. 78:17-23.

       In sum, Dr. Deere’s opinion relies on no information at all suggesting that employers hire

DACA recipients to avoid financial penalties under the ACA. Therefore, his testimony is not

reliable expert opinion, and Plaintiffs cannot demonstrate that this hypothetical harm about which

Dr. Deere speculates has ever happened in the past or will happen in the future. See CQ, Inc. v.

TXU Mining Co., L.P., 565 F.3d 268, 278–79 (5th Cir. 2009) (finding expert’s computation of

damages not reliable where “it requires numerous speculative leaps to conclude that the parties

would have negotiated an ongoing licensing agreement . . . A hypothetical licensing agreement

based on speculation and conjecture cannot be said to reliably measure [plaintiff’s] actual loss.”);

Hathaway v. Bazany, 507 F.3d 312, 318–19 (5th Cir. 2007) (where expert testified that, assuming

police officer was holding his gun a particular way, the car was facing a particular direction, and

driver was sitting with a particular posture, the bullet would have had to enter through the




                                                  9
     Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 14 of 22



windshield of the car, finding that witness’s opinion was based on speculative premises and he

failed to offer any specific factual support for the reliability of his assumptions); Munoz, 200 F.3d

at 301 (affirming district court’s order excluding plaintiff’s expert where expert failed to consider

variables such as education and experience as explanations for any observed discrepancy between

promotion rates); Kossman, 2016 WL 11473826, at *12 (finding expert report not relevant or

reliable where expert offered untested hypotheses and expert opinion testimony “not founded in

cited professional social science or econometric standards, and his suggestions [were] not backed

by his personal prior application or by cites to professional application by experts in the social

sciences”); Hixson v. Houston Indep. Sch. Dist., No. 4:09-CV-3949, 2011 WL 3648104, at *11

(S.D. Tex. Aug. 17, 2011) (excluding plaintiff’s expert opinion on hiring practices due to the

insufficient facts and data upon which opinion was based, including lack of relevant labor market

variables, and granting summary judgment in favor of defendant); Gilmore v. WWL-TV, Inc., No.

CIV.A. 01-3606, 2002 WL 31819135, at *6 (E.D. La. Dec. 12, 2002) (excluding economic expert

opinion as rank speculation where expert relied on possibility that plaintiff might someday dance

pointe ballet with a company in New York, and noting that “[a]lthough the case law makes it clear

that absolute certainty is impossible, considerations of reliability and relevance require that any

economic analysis be ensconced with some resemblance to reality. The slender reed on which the

economist’s projection rests warrants no credence from the gatekeeper.”); see also Dkt. 225-3 at

142 (Def-Interv. Ex. 74, Perryman Decl.) ¶¶ 55-61; Dkt. 225-3 at 102 (Def-Interv. Ex. 72, Ku

Decl.) ¶¶ 10-30.

       Dr. Deere’s testimony is also unreliable and irrelevant because he cannot quantify with any

degree of certainty the harm that he hypothesizes is caused by DACA to Plaintiffs. Dr. Deere does

not know how many U.S. citizens would trigger the employer mandate penalty, how many job




                                                 10
     Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 15 of 22



applicants who are U.S. citizens lose out on job opportunities to applicants who have DACA, or

how many U.S. citizens will be hired to fill jobs that DACA recipients currently hold if DACA

ended. See Ex. 1 (Deere Depo.) Tr. 38:12-18, 51:1-8, 66:10-17, 72:20-23, 85:1-10. Dr. Deere

does not attempt to offer an estimate of the number of U.S. citizen workers who would be

displaced by DACA recipients, describing the number only as “more than zero.” Id. Tr. 42:9-43:2,

66:10-17, 76:11-17.        As such, this testimony is irrelevant and does not assist the Court in

determining whether Plaintiffs can prove their standing. See Lujan v. Defs. of Wildlife, 504 U.S.

555, 560 (1992) (holding that to prove standing, plaintiff must show injury is “concrete and

particularized” and “actual or imminent, not ‘conjectural’ or ‘hypothetical’”) (citations omitted);

Johnson, 685 F.3d at 459 (“The relevance prong requires the proponent to demonstrate that the

expert’s reasoning or methodology can be properly applied to the facts in issue.”); see also

Pipitone, 288 F.3d at 245 (affirming district court’s decision to exclude expert testimony as

irrelevant where expert was unable to conclude that it was more likely than not that drug at issue

caused the plaintiff’s infection, noting that “[a] perfectly equivocal opinion does not make any fact

more or less probable and is irrelevant under the Federal Rules of Evidence.”); John Stapp, Inc.,

448 F. Supp. 2d at 826 (holding that the reliability prong does not require absolute scientific

certainty but “[r]eliability and validity . . . must be demonstrated by evidence that the knowledge is

more than speculation” and finding expert’s damages estimate insufficient to raise a genuine

material issue of fact).

        Dr. Deere also offers a second opinion: DACA harms U.S. citizens because “the addition

of some 694,000 work-eligible individuals nationwide, with 114,000 of these in Texas, will, other

things equal, put downward pressure on wages and make it more difficult for some U.S. citizens to

find employment.” Dkt. 358-21 ¶ 13. In support of this conclusion, Dr. Deere explains that




                                                  11
     Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 16 of 22



        Economic theory implies that the demand curve for a labor input slopes
        downward. In other words, as the price (or wage) of a labor input decreases, other
        things equal, more of that labor input will be used by employers. Conversely, as
        more of a labor input is made available, such as via immigration, the wage of that
        labor input will fall, other things equal.

Id. ¶ 23.

        This testimony is equally unreliable because, notwithstanding his sweeping claim that

“immigration reduces the wages of native workers with the same skills,” Dr. Deere admits—on the

face of his own report—that “there is no consensus in the economic literature on the magnitude of

this effect.” Id. Similarly, the scholarly research upon which Dr. Deere relies explains that the

“measured impact of immigration on the wage of native workers fluctuates widely from study to

study (and sometimes even within the same study), but seems to cluster around zero.” Dkt. 225-5

at 57 (emphasis added); see Dkt. 358-21 ¶ 23 n. 15. Dr. Deere made no calculations regarding the

degree to which wages would be reduced because of immigration and has not studied

immigration’s effect on the economy. Ex. 1 (Deere Depo.) Tr. 8:9-25, 64:11-20.

        In addition, this testimony is irrelevant because Dr. Deere did not conduct an analysis or

rely on any studies focused on the DACA population, and merely speculates about the effect of

DACA on wages of U.S. citizens. See Wells v. SmithKline Beecham Corp., 601 F.3d 375, 380 (5th

Cir. 2010) (where experts relied on a study of a class of drugs known as “dopamine agonists” in

support of their conclusion that a specific drug within the class, Requip, could have potentially

caused the appellant’s compulsive gambling problem, affirming district court’s decision to exclude

experts, in part, because they failed to bridge the analytical gap between the generalized nature of

the class-wide dopamine agonist study and the specific characteristics of Requip). Therefore, Dr.

Deere’s testimony offers no proper application to the facts of this case.




                                                  12
     Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 17 of 22



        B. Lloyd Potter

        In his report, Dr. Potter opines that, “[w]ith the loss of permission to work in the U.S., some

DACA participants could be expected to migrate out of the U.S. back to their country of origin or

to another country where they would be able to work.” Dkt. 358-31 ¶, 11.

        However, Dr. Potter admits he does not have a research specialization in immigrant

populations or the factors that lead to legal and unauthorized migration. See Ex. 2 (Potter Depo.)

Tr. 33:1-12; see also id. Tr. 48:14-25 (admitting he offers his expert opinions based on his

knowledge and prior experience, which do not include specific study of the reasons why an

unauthorized immigrant might choose to return to their country of origin). Dr. Potter further

testified that:

                 He is an expert on youth violence prevention;

                 His current research involves producing population estimates for Texas;

                 His research center does not provide estimates of the undocumented population of

                  Texas;

                 His research center does not analyze return migration from Texas to other countries;

                 Neither he nor his research center has ever researched the reasons that

                  undocumented immigrants come to or leave the United States;

                 Neither he nor his research center has ever researched the reasons why individuals

                  might leave Texas and return to their country of origin; and

                 He does not have any understanding of the legal relationship between DACA and

                  federal work authorization.




                                                    13
     Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 18 of 22



Id. Tr. 20:2-7, 20:14-21:8, 22:22-23:3, 29:19-30:4, 31:20-25, 34:9-14, 38:15-21. He is therefore

unqualified to offer an opinion on DACA recipients’ likelihood of return to their country of origin.

See Wilson, 163 F.3d at 937; see also Michael Kors, L.L.C., 2016 WL 6306129, at *17.

       Dr. Potter summarized his conclusion regarding DACA as follows:                  “[I]f DACA

participants were unable to work, some number and/or percentage of them would likely leave the

United States and return to their country of origin or another country where they may be able to

work.” See Ex. 2 (Potter Depo.) Tr. 34:18-35:10. However, Dr. Potter made flawed assumptions

that doomed his analysis and render his conclusions untrue. Critically, Dr. Potter assumed that loss

of DACA would mean that DACA recipients could not work. Id. Tr. 37:9-15. This assumption

lies at the heart of his conclusion that DACA recipients would leave Texas upon losing DACA.

Dr. Potter conceded that he assumed that loss of work authorization meant that a DACA recipient

could not work in any capacity, either as an employee or an independent consultant, or someone

who mows lawns for money. Id. Tr. 39:7-40:11. However, this assumption is untrue. See, e.g., 8

U.S.C. § 1324a(a)(1); 8 C.F.R. § 274a.1(f), (h), (j); see also Whitney Nat’l. Bank v. Air Ambulance

by B & C Flight Mgmt., Inc., 516 F. Supp. 2d 802, 817 (S.D. Tex. 2007) (“Incorrect assumptions

critical to an expert’s opinion make that opinion unreliable.”) (citation omitted). Dr. Potter further

conceded that if DACA recipients who lost work authorization could still work as independent

contractors, consultants, and business owners, this ability to work would reduce the number of

DACA recipients who might return to their country of origin or move to another country upon

losing federal work authorization.     Ex. 2 (Potter Depo.) Tr. 40:12-41:9.       In fact, Dr. Potter

conceded that he had not thought through at all the implications of DACA recipients losing their




                                                 14
     Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 19 of 22



work authorization, admitting: “Well, I hadn’t really kind of thought that whole thing through.”

Id. Tr. 42:15-44:6.2

        Furthermore, Dr. Potter admitted that “the causes of return migration are difficult to address

because there is limited research and understanding of return migration.” Id. Tr. 63:13-19; see also

id. 63:22-24 (“There just isn’t that much research looking at migrants who have returned to their

country of origin and their reasons for why they returned”). More specifically, he could not

identify (and did not study or rely on) any research on the possibility of return migration of DACA

recipients. Id. Tr. 64:11-3; 81:8-19. Dr. Potter did not: (1) conduct a study of his own into the

question of DACA recipients’ likelihood of return to their country of origin, see id. at Tr. 31:20-25,

67:11-16, 80:24-81:5; (2) look at studies by others on characteristics within the DACA population

associated with a higher probability of return, id. Tr. 81:8-19, 106:21-107:4; (3) review scholarly

articles that directly addressed DACA, id. Tr. 98:24-99:7; (4) rely on any survey research of

DACA recipients, id. Tr. 91:4-9; or (5) speak to any individual DACA recipients, id. Tr. 90:17-20.

        Dr. Potter admitted that he based his opinion on eight articles, and that his knowledge of

demography, past work, and experience did not include study of the reasons why an unauthorized

immigrant might choose to return to his or her country of origin. Id. Tr. 47:15-48:7, 48:14-49:9.

However, these eight articles cannot form the basis of the opinion Dr. Potter offers in his report.

The articles did not study undocumented immigrants, did not study Texas, did not study states with

different work authorization verification schemes, and did not analyze populations similar to

DACA recipients. Id. 50:15-51:9, 54:12-56:17, 57:13-59:7, 60:7-61:7, 62:18-63:12, 106:21-107:7,

108:10-12, 109:13-17; see also id. Tr. 35:17-36:1 (admitting expert opinion does not distinguish

DACA recipients from other unauthorized workers who might lose their employment); id. Tr.


2
 Dr. Potter further admitted that he did not understand that Texas, for whom he prepared his report, sought
an end to DACA in this litigation. Id. Tr. 45:20-46:3.


                                                     15
      Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 20 of 22



45:10-15 (admitting report does not posit that DACA recipients who lose work authorization are

any more or less likely to return to their home country than an undocumented person).

       Because he had no information on the likelihood of DACA recipients to return to their

country of origin upon losing DACA, and relied only on unfounded assumptions, Dr. Potter was

unable to provide any estimate at all of the number of DACA recipients in his prediction,

describing them as “some” and more than one but up to all of them. Id. Tr. 66:10-67:16, 91:16-

92:3, 92:21-93:5, 68:20-69:16.

       Because Dr. Potter’s opinion is not based on data, research, or studies on the DACA

population, his testimony on DACA recipients’ likelihood of migration to another country is

nothing more than unsubstantiated and subjective belief. See Wells, 601 F.3d at 380; Paz v. Brush

Engineered Materials, Inc., 555 F.3d 383, 388 (5th Cir. 2009) (“Where an expert’s opinion is based

on insufficient information, the analysis is unreliable”) (citation omitted).

VI.    CONCLUSION

       Defendant-Intervenors respectfully request that the Court strike the expert reports of Dr.

Donald Deere (see Dkt. 7 at 88, 219-21 at 2, 358-13, 358-21) and Dr. Lloyd Potter (see Dkt. 7 at 3,

358-31) from the record because their testimony is irrelevant and unreliable.           Defendant-

Intervenors further request that the Court find that Dr. Potter and Dr. Deere are unqualified to

testify on the subjects on which they purport to offer an expert opinion. Defendant-Intervenors

request that the Court do not consider their testimony.

Dated: June 5, 2019                                     Respectfully Submitted

                                                        MEXICAN AMERICAN LEGAL
                                                        DEFENSE AND EDUCATIONAL FUND
                                                        By: /s/ Nina Perales
                                                        Nina Perales (Tex. Bar No. 24005046);
                                                        (SD of Tex. Bar No. 21127)
                                                        Attorney-in-Charge


                                                   16
Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 21 of 22



                                       Alejandra Ávila (Tex. Bar No. 24089252)
                                       (SD of Tex. Bar No. 2677912)
                                       Ernest I. Herrera (Tex. Bar No. 24094718);
                                       (SD of Tex. Bar No. 2462211)
                                       110 Broadway, Suite 300
                                       San Antonio, Texas 78205
                                       Phone: (210) 224-5476
                                       Facsimile: (210) 224-5382
                                       Email: nperales@maldef.org

                                       Denise Hulett
                                       Mexican American Legal Defense and
                                       Educational Fund
                                       1512 14th Street
                                       Sacramento, CA 95814
                                       Phone: (916) 444-3031
                                       Email: dhulett@maldef.org
                                       (Admitted pro hac vice)

                                       ROPES & GRAY LLP
                                       Douglas H. Hallward-Driemeier
                                       2099 Pennsylvania Ave NW
                                       Washington, DC 20006-6807
                                       (202) 508-4600
                                       (202) 508-4776 (direct dial)
                                       Douglas.Hallward-
                                       Driemeier@ropesgray.com
                                       (Admitted pro hac vice)

                                       GARCÍA & GARCÍA,
                                       ATTORNEYS AT LAW P.L.L.C.
                                       Carlos Moctezuma García
                                       (Tex. Bar No. 24065265)
                                       (SD of Tex. Bar No. 1081768)
                                       P.O. Box 4545
                                       McAllen, TX 78502
                                       Phone: (956) 630-3889
                                       Facsimile: (956) 630-3899
                                       Email: cgarcia@garciagarcialaw.com

                                       Attorneys for DACA Defendant-Intervenors




                                  17
    Case 1:18-cv-00068 Document 390 Filed on 06/05/19 in TXSD Page 22 of 22



                             CERTIFICATE OF CONFERENCE

        I, the undersigned, hereby certify that, on June 4, 2019, I e-mailed Todd Disher, counsel
for Plaintiffs, to request Plaintiffs’ position on the motion. Mr. Disher responded that Plaintiffs
oppose the motion. On June 4, 2019, I also e-mailed Jeffrey Robins, counsel for Federal
Defendants, about the motion. Mr. Robins responded: “Federal Defendants take no position at
this time.” Also on June 4, 2019, I e-mailed Glenn Moramarco, counsel for the State of New
Jersey, who advised the State of New Jersey does not oppose the motion.

                                            /s/Alejandra Ávila
                                              Alejandra Ávila

                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on June 5, 2019, I electronically filed the above
and foregoing document using the CM/ECF system, which automatically sends notice and a
copy of the filing to all counsel of record.

                                            /s/Alejandra Ávila
                                              Alejandra Ávila




                                                18
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 1 of 40




                     EXHIBIT 1
                       Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 2 of 40


                                                                                                    Page 1




                                                        IN THE UNITED STATES DISTRICT COURT
                                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                               BROWNSVILLE DIVISION

                                   STATE OF TEXAS, et al.,          )
                                          Plaintiffs,               )
                                                                    )
                                   VS.                              )
                                                                    )
                                   UNITED STATES OF AMERICA, et al.,)              Case No. 1:18-CV-68
                                          Defendants,               )
                                                                    )
                                   and                              )
                                                                    )
                                   KARLA PEREZ, et al.,             )
                                                                    )
                                            Defendant-Intervenors. )

                                                *********************************************

                                                                ORAL DEPOSITION OF

                                                               DONALD R. DEERE, Ph.D.

                                                                   JUNE 28, 2018

                                              *********************************************

                                        ORAL DEPOSITION OF DONALD R. DEERE, Ph.D., produced
                                   as a witness at the instance of the
                                   Defendant-Intervenors, and duly sworn, was taken in the
                                   above-styled and numbered cause on the 28th of June,
                                   2018, from 10:15 a.m. to 12:45 p.m., before Kathleen
                                   Casey Collins, CSR, in and for the State of Texas,
                                   reported by machine shorthand, at the Office of the
                                   Attorney General, 301 West Fifteenth Street, Seventh
                                   Floor, Austin, Travis County, Texas, pursuant to the
                                   Federal Rules of Civil Procedure and the provisions
                                   stated on the record or attached hereto.




Electronically signed by Kathleen Collins (401-120-388-4874)                               b7b3c090-8ab5-4a9e-9752-64bcd2cf2ef6
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 3 of 40
                                                                     Page 7

 1   economics in most of your classes?

 2        A.    Analysis of the labor market.           So labor

 3   supply, labor demand, and labor market equilibrium.               I'd

 4   say that pretty much covers it.

 5        Q.    Okay.     Currently, what are -- what is your

 6   occupation or what are you doing now?

 7        A.    Well, I'm still an economist.           I work for

 8   Welch Consulting.      I started there, actually, as an

 9   employee in 2005.      I had worked for Welch Consulting as

10   a consultant for some years prior to that, and I retired

11   from the university and moved to Welch Consulting full

12   time at that time.      And what we do is economic and

13   statistical work, primary litigation support most often

14   in the labor employment sphere.

15        Q.    When you say "litigation support," what is --

16   what does that involve for you?

17        A.    Well, it involves both testifying and

18   consulting expert engagements.         So a testifying expert

19   like this where, you know, we write a report or

20   declaration, sometimes be deposed, rarely testify in

21   court.

22                      Consulting engagements are where we're

23   engaged by law firms and/or companies directly to

24   analyze various aspects of their employment data and

25   provide them the information that they would -- that the




                         ken@kenowen.com * www.kenowen.com
                             800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 4 of 40
                                                                    Page 8

 1   lawyers would then use to provide legal advice to their

 2   clients.

 3        Q.    What -- what did your focus -- what did your

 4   research focus on when you were at Texas A&M?

 5        A.    Primary labor economics.         You can see the list

 6   of publications on the -- on the vita that are pretty

 7   much -- not all of them, but most of them have something

 8   to the with aspects of -- of the labor market.

 9        Q.    Have you ever conducted research regarding the

10   effects of immigration on the labor market?

11        A.    No, I have not done that.

12        Q.    Have you ever written any articles regarding

13   the effects of immigration on the labor market?

14        A.    No.

15        Q.    Have you ever conducted research regarding the

16   effects of immigration on wages?

17        A.    No.

18        Q.    Have you ever written any article, even if it

19   was an op-ed or anything like that, regarding the

20   effects of immigration on wages?

21        A.    I don't think so, no.

22        Q.    Have you ever conducted research regarding the

23   interaction between immigration and public benefits?

24        A.    Well, other than what I've done in my

25   declaration with regard to the ACA, I would say no.




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 5 of 40
                                                                    Page 9

 1        Q.     Have ever -- have you ever written any

 2   articles regarding the interaction between immigration

 3   and public benefits, so as opposed to research?

 4        A.     I'm sorry.      Would you --

 5        Q.     Sure.

 6        A.     -- repeat.

 7        Q.     No problem.

 8        A.     I'm trying to distinguish that question from

 9   the prior question.

10        Q.     The prior question, unless I misspoke, it

11   was -- I was asking about research.

12                       But have you ever written anything

13   published, even if it was in a newspaper or a magazine,

14   regarding the interaction between immigration and public

15   benefits?

16        A.     And I would say the only thing I've written

17   about that would be the declaration that brings us here

18   today.

19        Q.     Well, we have that out today as exhibit --

20   Exhibit 1; and if we can go to the first page of this

21   exhibit, it says here in the body of this text,

22   "Plaintiff States disclose the following experts in

23   accordance with the Court's scheduling order," and your

24   name is listed here.

25                       Do you understand that the parties




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 6 of 40
                                                                    Page 10

 1   called -- going by the name Plaintiff States are calling

 2   you as an expert witness?

 3           A.   Yes.

 4           Q.   Let's go to Page 4, again, the beginning of

 5   your supplemental declaration.

 6                        A quick question about Welch Consulting

 7   itself more broadly.         Is that -- where is that based?

 8           A.   It's based in Bryan, Texas.

 9           Q.   So is that -- is that where you -- I imagine

10   you lived in the area already from working at A&M?

11           A.   I live in College Station, which is right next

12   to Bryan, yes.

13           Q.   Okay.     So you didn't have to go too far.

14                        Okay.   What kind of research has Welch

15   Consulting done around the issue of immigration?

16           A.   I don't know that it has.          I mean, you know,

17   again, Welch Consulting is a -- we're engaged by clients

18   in primarily litigation-support-type roles.               And so

19   maybe there's been something involving immigration that

20   someone in the firm -- because we have offices in

21   California, Los Angeles, and D.C. as well, that someone

22   else has worked on, but I can't immediately call that to

23   mind.

24           Q.   Are there any -- what are the major areas of

25   the Texas Welch Consulting in terms of their -- their




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 7 of 40
                                                                   Page 11

 1   advice and research?

 2        A.    It's -- it's typically labor employment.             I

 3   mean, we really have two areas -- well, three areas

 4   about which we are engaged most often.

 5                    One is wage and hour type of litigation.

 6   So it's allegations about violations of the FLSA or

 7   State wage and hour laws and the implications of that.

 8   We typically analyze data to assist in those cases.

 9                    The second type of cases are

10   discrimination cases like Title VII and/or EEOC or LLFC

11   agency actions, or sometimes they're State actions as

12   well, that are involving claims of discrimination based

13   on protected characteristics in employment of either

14   pay, promotion, hiring, or termination.

15                    And then a third area would be damages in

16   wrongful termination or personal injury cases where

17   we're making economic damage calculations, typically for

18   individuals who are claiming either they were hurt or

19   they were fired inappropriately.

20        Q.    Well, I don't believe I've brought it with me,

21   but I wanted to ask you about your recent testimony

22   history.   You said that -- that Welch does some

23   discrimination cases.

24                    Let's go to the back -- the very last

25   page of Exhibit 1.      Do any of these cases deal with --




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 8 of 40
                                                                   Page 14

 1        A.    Yes.

 2        Q.    When did you prepare your first declaration?

 3        A.    Well, it -- I would say April 27th, 2018, and

 4   obviously some days before that.          I didn't write it all

 5   in one day.

 6        Q.    Sure.     When did you prepare your supplemental

 7   declaration?

 8        A.    June 14th, 2018, and some of the days leading

 9   up to that.

10        Q.    Why did you prepare your supplemental

11   declaration?

12                      MR. DISHER:    And I'll just instruct the

13   witness you can answer to the extent you can without

14   disclosing conversations you may have had with counsel

15   for this case.      Go ahead and answer.

16        A.    Well, I -- I thought a little more about the

17   issue of immigration and its impact on the labor market

18   and DACA recipients specifically and impact on the

19   market, because the initial declaration was focused

20   primarily, if not solely, on the interaction of DACA and

21   the ACA; and really the -- there are broader aspects to

22   the implications for the labor market of the DACA

23   recipients and their labor supply or their work status,

24   and that -- so I wanted to expand the declaration and

25   cover what is really sort of the broader aspects of the




                         ken@kenowen.com * www.kenowen.com
                             800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 9 of 40
                                                                   Page 15

 1   impact of that impact.

 2        Q.    Did you do any additional quantitative

 3   analysis or research --

 4        A.    Yes.

 5        Q.    -- for that question?

 6        A.    Yes.

 7        Q.    Okay.     And what -- what was that?

 8        A.    Well, as I note in the -- my supplemental

 9   declaration, there's a -- there's a -- there is a pretty

10   big literature in economics about the impacts of

11   immigration generally on the labor market; and I

12   reviewed certainly not all but some of that literature,

13   a couple of pieces of which I cited in my supplemental

14   declaration.

15        Q.    In the supplemental declaration, which is

16   Exhibit 1, could we go to Page 7, and if you look at

17   Paragraph 23, the sentence that starts with "Economic

18   theory implies," if you can review this paragraph, and

19   take your time answering and reviewing.

20                      Is this the paragraph that you inserted

21   with regard to looking at the issue of immigration and

22   its effect on the labor market?

23        A.    Well, this is a paragraph that I inserted in

24   the supplemental declaration, and it does refer to the

25   issue of the impact of immigration on the labor market.




                         ken@kenowen.com * www.kenowen.com
                             800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 10 of 40
                                                                     Page 27

 1        Q.     Sure thing.

 2                       Can we look at 221, which is in the

 3   middle of Page 8.       There's a paragraph there that starts

 4   with the word "thus" in the middle.            Do you see that?

 5        A.     Yes.

 6        Q.     And it says, "Thus, many small businesses are

 7   exempt from the employer penalty because they do not

 8   reach the minimum employee threshold."

 9                       Do you agree with that?

10        A.     Yes.     The law is the law.

11        Q.     Okay.     Therefore, the scenario in your

12   declaration would not apply to small businesses with

13   fewer than 50 employees.         Right?

14        A.     That is correct.       I think -- I think

15   technically the 50 is sort of an average.                You know, if

16   you were 49 in months and 51 in other months, there's --

17   there are rules for how to decide.           But, yeah,

18   basically, small employers it wouldn't apply.

19        Q.     Okay.     So based on -- what you were talking

20   about is there could be instances where a company has

21   seasonal workers and regardless of the number of those

22   workers, if they don't meet a certain number of hours,

23   then they might not qualify for the -- for the mandate

24   either or the penalty?

25        A.     I don't know what the rules are in that case.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 11 of 40
                                                                       Page 28

 1   But, again, there are clearly smaller employers, however

 2   defined, to which this does not apply.                I agree with

 3   that.        To which the ACA penalty interaction part of my

 4   declaration does not apply.

 5           Q.      Okay.     Well, let's look back at your

 6   declaration and look at -- so this is going back to

 7   Exhibit 1, and look at Paragraph 7.                You say that

 8   individuals with an EAD are not eligible for premium

 9   subsidies.        Right?

10           A.      Yes.

11           Q.      Isn't it true that you assume that firms have

12   perfect knowledge or complete information regarding the

13   laws and regulations associated with the Affordable Care

14   Act penalty?

15                           MR. DISHER:    Objection, vague.

16           A.      I wouldn't say complete and perfect

17   information, no.

18           Q.      Did you do any analysis of when businesses

19   have knowledge of how the employer mandate or employer

20   penalty will apply?

21           A.      No.

22           Q.      Did you consult any studies or surveys that

23   would discuss a firm's knowledge or possession of

24   information regarding the ACA employer penalty?

25           A.      No.




                              ken@kenowen.com * www.kenowen.com
                                  800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 12 of 40
                                                                    Page 29

 1        Q.      For your scenario in the declaration, you also

 2   assume that employers are not considering other factors

 3   such as training costs of U.S. citizen workers or other,

 4   as you say, lawfully present workers versus DACA

 5   recipients.     Right?

 6                        MR. DISHER:     I'm sorry.    Could you repeat

 7   that question?

 8                        MR. HERRERA:     Sure.

 9        Q.      For -- looking at the scenario you have in

10   your declaration, the -- of Worker A versus Worker B,

11   you assume that employers are not considering other

12   factors such as training costs of -- of lawfully present

13   workers versus DACA recipient workers.             Right?

14                        MR. DISHER:     Objection, vague.

15   Objection --

16        A.      I wouldn't --

17                        MR. DISHER:     -- mischaracterizes his

18   testimony.

19                        Go ahead.

20        A.      I wouldn't agree with that.          I'm assuming that

21   the employer is viewing the two workers as close

22   substitutes, that they might both need training or they

23   would both need training.           I mean, they're --

24        Q.      Okay.     So if -- going back to the knowledge

25   question, if you did no analysis or examined no other




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 13 of 40
                                                                    Page 30

 1   research regarding a firm's knowledge of information

 2   regarding the employer penalty, then how do you know how

 3   that factor -- how that factors into your scenario?

 4                        MR. DISHER:    Objection, mischaracterizes

 5   testimony.

 6        A.      Well, I mean, certainly employers are aware of

 7   the ACA.     You're talking about the largest employers

 8   here that are presumably the most sophisticated and have

 9   the most resources and have the most at stake if they

10   screw up with regard to employment law.              So there's an

11   incentive for employers to understand the law.

12                        So I -- you know, I don't know that --

13   I'm certainly not assuming they have perfect knowledge.

14   I think it's sort of silly to assume they're completely

15   unaware of any aspects of the ACA whatsoever.              So maybe

16   it's somewhere in the middle.

17        Q.      Okay.     And when you say -- would it be fair to

18   say that you assumed for the purposes of your report

19   that employers are aware of the fact that employees with

20   EAD are not eligible for premium subsidies?

21                        MR. DISHER:    Objection, vague.

22        A.      Well, they're at least differentially

23   eligible, less likely to get.           Yeah, that would be a --

24   a part of it.

25        Q.      Okay.     Would it be fair to say that you




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 14 of 40
                                                                     Page 33

 1   criteria, meaning that they're less likely to get the --

 2   the premium subsidy?

 3        A.     I don't know that it matters why they view

 4   them as -- as less expensive.          It matters that they view

 5   them as less expensive because of the ACA, whether it's

 6   they would get a -- they would be less likely to claim

 7   the credit or they would be less likely to be eligible

 8   for the credit or whatever.         It really doesn't matter.

 9   What matters is that the employer -- you've got two

10   choices, "A" and "B," and they're otherwise the same

11   except "A" costs more because of the ACA.                I'm going

12   to choose "B."       That's what is assumed in that

13   scenario.

14        Q.     Okay.     So you're saying that -- that they --

15   that otherwise they would be the same.            So you're

16   controlling in this scenario for other cost factors such

17   as training.       Right?

18                       MR. DISHER:    Objection, vague.

19        A.     Well, as I said, it's sort of all other things

20   equal is the -- is the theoretical point that the

21   example is talking about, yes.

22        Q.     Okay.     And all other things being equal would

23   include something like training costs?

24        A.     Yes.

25        Q.     Okay.     Would it be fair -- would it be correct




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 15 of 40
                                                                     Page 34

 1   to say that you assume that employers are aware that a

 2   job applicant has an EAD authorizing employment before

 3   making the hiring decision?

 4                       MR. DISHER:    Objection, asked and

 5   answered.    Objection, vague.

 6        A.     Well, I don't know immigration employment law.

 7   But I know that you've got to have I-9 information, and

 8   I would think that the EAD would be shown at the I-9

 9   stage.    Now, whether that's post offer or not, I'm not

10   completely sure.

11        Q.     Okay.

12        A.     But, again, the assumption here -- as I said,

13   the key assumption is that the employer views the DACA

14   recipient as cheaper, other things equal.                And if other

15   things aren't equal, maybe training is a little bit more

16   expensive for the DACA recipient, but maybe the subsidy

17   more than offsets that so...

18                       But the discussion in the supplement --

19   supplemental declaration is other things equal, the

20   employer views the DACA recipient, who he knows the DACA

21   recipient is more expensive because of the ACA relative

22   to the lawfully present individual, who they apparently

23   know is lawfully present, and that's the comparison.

24        Q.     Sure.     And I get the -- I get the point of

25   the -- of the comparison and what -- what your analysis




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 16 of 40
                                                                       Page 35

 1   has concluded.       But I'm just trying to get at what the

 2   decision-making is here for an employer for -- so in

 3   your example, the employer, when making the decision,

 4   this is the -- you talked about immigration law and I-9.

 5   You're assuming here that the employer already knows

 6   that the applicant has an EAD?

 7        A.     As I just said, the employer has two options.

 8   One is a DACA recipient.          They know that.        One is

 9   lawfully present.       They know that.      And they view the

10   DACA recipient as cheaper because of the ACA regulations

11   and law, period.       That's the -- the key assumption for

12   the hypothetical in the supplemental declaration.

13                       MR. HERRERA:     Okay.   Objection,

14   nonresponsive.

15        Q.     So just -- just answering that specific

16   question, you're -- you're assuming that the employer

17   knows that that person has an EAD before making the

18   hiring decision?

19                       MR. DISHER:     Objection, asked and

20   answered.

21        A.     I said they knew they were a DACA recipient

22   so -- and -- and have an EAD.

23        Q.     Okay.     What other assumptions did you make for

24   the purpose of this scenario?

25        A.     None.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 17 of 40
                                                                    Page 36

 1        Q.     Okay.     Let's look at Page 9 of Exhibit 4 --

 2   or, rather, Exhibit 3, and so that's the Page 9 that's

 3   at the top right.

 4                       In the first full paragraph there that

 5   begins with "Employee demographics," there is a numbered

 6   list before which the article says, "Certain kinds of

 7   employees will not trigger the penalty, including," and

 8   then so there's that list.

 9                       So "Certain kinds of employees will not

10   trigger the penalty, including, No. 1, highly

11   compensated employees (i.e., those earning at least

12   400 percent of the applicable federal poverty level),

13   who are not eligible for subsidies in any event."

14                       Do you agree with that?

15                       MR. DISHER:    Objection to the extent it

16   calls for a legal conclusion.

17        A.     I mean, my understanding is that individuals

18   between 104 percent -- 100 percent and 400 percent of

19   the poverty level are the ones that are eligible.               Below

20   100 I think would be No. 3, Medicaid.            And above 400

21   would be No. 1, highly compensated.            So that is my

22   understanding, yes.

23        Q.     Okay.     And do you agree that employees covered

24   by a policy owned by a parent or a spouse will not

25   trigger the penalty?




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 18 of 40
                                                                     Page 37

 1                      MR. DISHER:    Same objection.

 2        A.      If that's part of the law, I agree.

 3        Q.      And do you agree that employees eligible for

 4   Medicaid coverage, which are not eligible for the

 5   subsidized policies, would not trigger the penalty?

 6                      MR. DISHER:      Same objection.

 7        A.      Same answer.    I said that already.        Yes.

 8        Q.      And slightly -- slightly different.          Would you

 9   agree that employees eligible for Medicare coverage

10   would not trigger the penalty?

11                      MR. DISHER:    Objection, calls for a legal

12   conclusion.

13        A.      And my answer is if that's what the law says,

14   I'll agree.

15        Q.      And would you agree that those who choose to

16   be uninsured do not trigger the -- the penalty?

17                      MR. DISHER:    Same objection.

18        A.      I agree with whatever the law says.

19        Q.      Did you attempt to make any calculation of

20   U.S. citizens or other lawful residents in the

21   United States who currently match at least one of the

22   criteria that we just went over from Page 9 of

23   Exhibit 3?

24        A.      No.

25        Q.      Conversely, you don't know how many U.S.




                         ken@kenowen.com * www.kenowen.com
                             800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 19 of 40
                                                                    Page 38

 1   citizens in the U.S. would meet none of the criteria in

 2   that list on Page 9.         Right?

 3        A.      No.

 4        Q.      Therefore, isn't it true that you don't know

 5   how many U.S. citizens in the U.S. there are who would

 6   trigger the penalty?

 7        A.      I'm not sure what "would trigger the penalty"

 8   means.    But I do know that, you know, there's -- in the

 9   reference somewhere, 8.7 million are the number who

10   actually receive premium tax credits.             So it's at least

11   that many.

12        Q.      Okay.     Well, let's -- before we go -- before

13   we look at that figure, you -- it's true that you don't

14   know how many U.S. citizens or other lawful residents in

15   the United States there are who would trigger -- trigger

16   the penalty based on this list of criteria on Page 9?

17                        MR. DISHER:      Objection, vague.

18        A.      I do not.

19        Q.      Did you conduct any analysis of employer

20   awareness of eligibility of employees for premium

21   subsidies?

22        A.      No.

23        Q.      And based on your answer earlier about the

24   I-9, is it correct to say you did not research whether

25   an individual presents I-9 documentation before or after




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 20 of 40
                                                                    Page 39

 1   hiring?

 2                       MR. DISHER:    Objection, vague.

 3        A.     I -- I don't know how that works.            I'm not

 4   sure what the law is there so...

 5        Q.     Okay.     So you didn't --

 6        A.     I didn't -- I'm sorry.         What was your --

 7        Q.     Sure.

 8        A.     I did not do any research to answer that

 9   question either.

10        Q.     Okay.     Well, let's look at -- and you brought

11   up a figure a second ago.         Let's look back at your

12   declaration on Page 3.        So that's Exhibit 1, Page 3.

13                       In the footnote of Page 3 of your

14   declaration, is that the 8.7 million number you were

15   referring to?

16        A.     In Footnote 4 on Page 3 of Exhibit 1, yes.

17        Q.     Okay.     And the footnote belongs to a

18   paragraph, Paragraph 8, which says that the resulting

19   estimates from a -- from the CBO study that you cite,

20   the resulting estimates are that 64,000,000 -- let's go

21   back and read the whole paragraph.

22                       "The Congressional Budget Office and the

23   Joint Committee On Taxation in March 2012 estimated the

24   impact of the ACA on nonelderly workers and their

25   families who were projected to receive employment-based




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 21 of 40
                                                                    Page 42

 1   getting a subsidy or if it's some subset of the

 2   8.7 million.     But with that caveat, yes, 8.7 million is

 3   the number who were getting a subsidy in February of

 4   2017.

 5                     MR. DISHER:     Can we take a 10-minute

 6   break?

 7                     MR. HERRERA:      Sure.

 8                             (RECESS TAKEN)

 9           Q.   (BY MR. HERRERA) All right.        Let's look at

10   your declaration again, and keep in mind the whole

11   declaration, and I'm really asking for your -- your

12   opinions in this case, but I want to give you a certain

13   place on Page 8 of your declaration just to -- to kind

14   of guide your thinking.        This is where your conclusions

15   are.     This is Exhibit 1, the page numbered eight.

16                     And your conclusion in Paragraph 26 is

17   "This result will have adverse consequences for certain

18   U.S. citizens because some employers will find it

19   financially advantageous to hire an immigrant who is not

20   lawfully present and who is authorized to work in the

21   U.S. instead of an equally productive U.S. citizen."

22                     Isn't it true that you do not give an

23   estimate of how many U.S. citizen workers would be

24   displaced by DACA workers in the situation that you

25   describe in your declaration?




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 22 of 40
                                                                    Page 43

 1        A.     I do not give an estimate of the number.             That

 2   is correct.

 3        Q.     Okay.     It is true that you do not consider the

 4   income levels of DACA recipients.           Correct?

 5                       MR. DISHER:    Objection, vague.

 6        A.     I -- there's nothing in my declaration that

 7   makes reference to the income levels of DACA recipients.

 8   That's true.

 9        Q.     Do you plan to -- well, we'll come back.

10                       You don't know how many DACA recipients

11   have received bachelor degrees.          Right?

12        A.     I do not.

13        Q.     You don't know how many DACA recipients have

14   received doctorate-level degrees.           Right?

15        A.     I do not.

16        Q.     You don't know how many DACA recipients have

17   received law degrees.        Right?

18        A.     I do not.

19        Q.     And got forbid, we -- we don't need anymore

20   lawyers.

21                       But did you examine any factors relating

22   to the earning potential of DACA recipients for your

23   analysis?

24                       MR. DISHER:    Objection, vague.

25        A.     Other than the illustrative calculations about




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 23 of 40
                                                                    Page 44

 1   what happens at various pay levels for the two examples

 2   I illustrate.       Now, I make no reference to earnings

 3   levels.

 4        Q.     And that would be -- and, also, that would

 5   include no analysis of what a DACA recipient who earns

 6   an advanced degree might make in the future.             Correct?

 7        A.     I did not look at that, no.

 8        Q.     Okay.     Now, keeping in mind your scenario

 9   again of Worker A versus Worker B or a U.S. citizen or

10   lawfully present worker versus a DACA recipient, as you

11   describe it, if a DACA recipient earns a certain income

12   level, then wouldn't the U.S. citizen counterpart

13   applicant in your scenario also be making that income

14   level?

15                       MR. DISHER:    Objection, vague.

16        Q.     Or -- and I'll phrase it differently.

17                       Going to your scenario again, if a DACA

18   recipient is being considered for earning a certain

19   income level in that -- in that job application, then

20   wouldn't the U.S. citizen counterpart job applicant in

21   your scenario also be offered that same income level?

22                       MR. DISHER:    Same objection.

23        A.     Well, let me -- let me answer it this way:              I

24   think what you're saying if -- in my scenario here, I've

25   got a DACA recipient and a lawfully present individual




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 24 of 40
                                                                    Page 49

 1   Those factors relevant to the position for which they've

 2   applied, period.

 3        Q.      Do employers always stick to factors which are

 4   relevant to the job?

 5                     MR. DISHER:     Objection, calls for

 6   speculation.     Objection, outside the scope of his

 7   testimony.

 8        A.      I don't know.

 9        Q.      You did no analysis of how ethnic or racial

10   discrimination could factor into an employer's

11   decision-making when considering a U.S. citizen versus a

12   DACA recipient.     Right?

13                     MR. DISHER:     Objection -- go ahead and

14   answer the question.

15                     Objection, calls for an assumption.

16   There we go.     Thank you.     Go right ahead.

17        A.      I did not consider race, ethnicity, gender, or

18   any other characteristic irrelevant to the position for

19   which people have applied in this -- in my analysis.

20        Q.      Going back -- okay.      So a little -- a second

21   ago -- a few minutes ago, we got a little sidetracked.

22   We were talking about income or -- or possible earnings.

23                     So if -- if a -- so going back to your

24   scenario again, if a DACA recipient is being considered

25   for a job that will make a certain level of income, then




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 25 of 40
                                                                      Page 50

 1   in your scenario the U.S. citizen counterpart is being

 2   considered for that same wage or income.                Right?

 3        A.     Yes.

 4        Q.     Okay.     And if the U.S. citizen applicant is

 5   being considered for an income level or a wage that

 6   makes that applicant ineligible for the subsidy, then

 7   the employer would not choose the DACA recipient

 8   applicant -- or, rather, then the employer would not

 9   choose the U.S. citizen applicant because of fear of

10   incurring the ACA penalty.          Right?

11                       MR. DISHER:     Objection, vague.

12        A.     I think you said that backwards.

13        Q.     Okay.     I think I did.

14        A.     So my answer is no, I disagree.

15        Q.     Okay.     Okay.     Fair enough.

16                       Okay.     So if the U.S. citizen counterpart

17   applicant is being considered for a certain wage and

18   that makes that applicant ineligible for the subsidy,

19   then the employer would not choose the DACA recipient

20   applicant over the U.S. citizen applicant because of

21   fear of incurring the ACA penalty.             Right?

22        A.     That makes sense.        I mean, again, yeah.

23   Income over 400 -- so $150,000-a-year job, the ACA

24   penalty is not going to be a deciding factor.                I would

25   agree with that.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 26 of 40
                                                                    Page 51

 1        Q.      Okay.     And because you did not consider the

 2   income levels or income earning potential of DACA

 3   recipients, you have no way of knowing how many U.S.

 4   citizen applicants in your scenario would lose out on

 5   job opportunities to DACA recipient applicants, do you?

 6                        MR. DISHER:    Objection, vague.

 7        A.      I don't know the number.         I was not asked to

 8   provide the number.

 9        Q.      All right.      Let's look at -- let's go back to

10   your declaration and look at the paragraph that we

11   were -- we looked at kind of earlier on today,

12   Paragraph 23, which is on Page 7 of your supplemental

13   declaration.     So you've already reviewed this and we

14   went over it a little bit, and so keep this in mind.

15   I'm going to show you something else.

16                        (Exhibit No. 5 marked)

17        Q.      So I'm handing you what is marked as

18   Exhibit 5.     And when you're discussing the issue in your

19   declaration -- the issue of the interaction of the DHS

20   Memorandum and the ACA on the labor market, you cite at

21   some point to this article, right, that article that is

22   Exhibit 5?

23        A.      Well, not exactly.        This article appears to be

24   the working-paper version of what was eventually

25   published.     They were the same name.          But I suspect it's




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 27 of 40
                                                                    Page 64

 1   equal.    Other" -- "Although the theoretical implication

 2   that, other things being equal, immigration reduces the

 3   wages of native workers..."

 4                       So did you do any analysis of whether

 5   that theoretical implication has any bearing on the

 6   current reality in the United States?

 7                       MR. DISHER:    Objection, vague.

 8        A.     To the extent that economic theory is useful

 9   in predicting what happens, it does have bearing on

10   what's happening.

11        Q.     Okay.     But for -- for this declaration, you

12   didn't do any calculations about the degree to which

13   wages would be reduced because of immigration?

14        A.     I did not make a calculation about the

15   magnitude, no.       I would -- that's why I cited the papers

16   by Borjas and Card because, you know, they talk about

17   theirs and many other studies that try to assess the

18   implications of immigration on native wages for -- to

19   get -- you know, to say -- to get an estimate of

20   magnitudes.

21        Q.     Okay.     And you say -- but Borjas says that the

22   impact of immigration on the wages of native workers

23   seems to cluster around zero.          Right?

24                       MR. DISHER:    Objection, misstates the

25   document.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 28 of 40
                                                                    Page 66

 1   been difficult to find very large effects on wages; and

 2   that's, I believe, an accurate assessment of what the

 3   literature says.

 4                       MS. PERALES:    If I can take a second off

 5   the record.

 6                       MR. DISHER:    Yeah.

 7                       (DISCUSSION OFF THE RECORD)

 8                       MR. HERRERA:    Back on.     Bear with me for

 9   one minute.

10        Q.     (BY MR. HERRERA) Would you -- you don't know

11   how many jobs will be denied to United States citizens

12   because of the scenario that you describe in your

13   declaration, do you?

14                       MR. DISHER:    Objection, vague.

15        A.     Well, it's not just "will be."           I suppose it's

16   "has been" -- "have been."         But I do not know the

17   number, no.

18        Q.     Okay.     Would it be correct to say that under

19   the compensation principle, Texas overall could be

20   better off as a result of the work authorization of DACA

21   recipients?

22                       MR. DISHER:    Objection, vague.

23   Objection, outside the scope of his testimony.

24        A.     Possible -- well, Texas overall, but I don't

25   understand what "Texas overall better off" means.               What




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 29 of 40
                                                                    Page 68

 1   opportunities.        Right?

 2        A.      Well, sure, they have other opportunities; but

 3   it may -- in general, those opportunities are inferior

 4   to the one that they lost out on by the fact that it

 5   wasn't their first choice.

 6        Q.      Let's go to Paragraph 25 of your declaration.

 7   You say in the second sentence on that paragraph -- in

 8   that paragraph, "The interplay between the DHS

 9   Memorandum and the ACA makes some U.S. citizens more

10   expensive to hire than equally productive immigrants who

11   are not lawfully present."

12                        You cannot say how many U.S. citizens are

13   more expensive to hire, can you?

14        A.      Well, I don't know that number.

15        Q.      Because you made a number of assumptions, the

16   ones we've already discussed, can you calculate the

17   actual cost of equally productive U.S. citizens and DACA

18   recipients in the situation you described?

19                        MR. DISHER:    Objection, misstates the

20   testimony.     Objection, vague.

21        A.      I don't understand that question.

22        Q.      Okay.     So you -- you made a number of

23   assumptions including -- or you held a number of things

24   equal, right, in your scenario?

25        A.      Okay.




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 30 of 40
                                                                    Page 69

 1        Q.      However, in many instances, job applicants are

 2   not equal in that regard or in that many regards.

 3   Right?

 4                        MR. DISHER:    Objection, vague.

 5        A.      Not all job applicants are going to be

 6   identical.     That's correct.

 7        Q.      Okay.     So you don't always know the actual

 8   cost difference between a U.S. citizen worker and a DACA

 9   recipient applying for the same job.             Right?

10                        MR. DISHER:    Objection, vague.

11        A.      Well, the 3400 -- whatever, $3400-plus

12   shared-responsibility payment, you know that.             So --

13        Q.      Right.

14        A.      -- I'm not sure what your question is.

15        Q.      You said that you examined the declarations of

16   other experts in this case.          Right?

17        A.      Yes.

18        Q.      Okay.     Which ones did you examine?

19        A.      Dr. Ray Perryman and doctor -- I think it's

20   Leighton Ku, K-u.

21                        MR. HERRERA:    Can we take a break now?

22                        MR. DISHER:    Sure.

23                              (RECESS TAKEN)

24                        MR. HERRERA:    Okay.    Back on the record.

25        Q.      (BY MR. HERRERA) Dr. Deere, did you do any




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 31 of 40
                                                                    Page 70

 1   analysis of whether firms with 50 or more employees

 2   offer health insurance to all of their workers?

 3                     MR. DISHER:     Objection, vague.

 4           A.   No, I did not.

 5                     MR. HERRERA:      The intervenors pass the

 6   witness.

 7                               EXAMINATION

 8   BY MS. GREGORY:

 9           Q.   Good afternoon.     My name is Katherine Gregory.

10   I'm a Deputy Attorney General with the New Jersey Office

11   of Attorney General, and I'm representing the

12   defendant-intervenor the State of New Jersey in this

13   case.

14                     I just have a few more questions for you.

15   I'll try to keep it brief; and I'm going to try not to

16   touch on any areas that we've already hit, but I can't

17   make any promises.

18                     Just talking about your two declarations

19   generally, did you review any research or documentation

20   in addition to the specific citations in your

21   declaration?     So was there anything not cited that you

22   reviewed in preparing those declarations?

23           A.   There's some other papers that are probably

24   generally cited by either Borjas or Card that I did

25   cite, more of that -- more of that immigration




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 32 of 40
                                                                    Page 72

 1        A.      I think I looked at the Long -- it's, you

 2   know, a brief writeup of his that's cited by, I think,

 3   Perryman and Ku.      They talk -- you know, that's where

 4   the 91 percent employed number comes from.              You know,

 5   it's got a little bit of info about who the DACA

 6   recipients are.      I looked at that.

 7        Q.      Did you perform any research in preparing

 8   these declarations relating to Texas businesses?

 9                      MR. DISHER:    Objection, vague.

10        A.      I looked at what the current labor force

11   numbers are for Texas, which would be generally employed

12   by Texas businesses; but otherwise, no.

13        Q.      Did you talk to any hiring managers or human

14   resource representatives in preparing these

15   declarations?

16        A.      No.

17        Q.      Do you know how many Texas employers have 50

18   or more full-time employees?

19        A.      No.

20        Q.      Do you know how many DACA recipients are

21   employed in companies with 50 or more full-time

22   employees?

23        A.      No.

24        Q.      Are all Texas residents, DACA recipients or

25   citizens required to purchase health insurance?




                         ken@kenowen.com * www.kenowen.com
                             800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 33 of 40
                                                                    Page 73

 1                     MR. DISHER:     Objection to the extent it

 2   calls for a legal conclusion.

 3        A.     Well, you know, I thought the answer to the

 4   question was sort of yes in light of the ACA, but then I

 5   think something recently was -- the individual mandate

 6   was rescinded.     I'm not -- I'm not sure I know how to

 7   answer that question.       I kind of would have said yes,

 8   but now I'm saying maybe it's no.

 9        Q.     That's fine.     Do you know how many Texas

10   residents are exempt from the coverage requirements of

11   the ACA?

12                     MR. DISHER:     Same objection.

13        A.     No.

14                     MS. GREGORY:      Do you have a copy of the

15   supplemental declaration I could look at?

16                     MS. PERALES:      Uh-huh.    Is that Deere 2 or

17   Deere 1?

18                     MR. DISHER:     Deere 1.

19                     MS. GREGORY:      It's right there.       I'm

20   sorry.

21                     MS. PERALES:      I'll give it to you.          I'll

22   give it to you.

23                     MS. GREGORY:      I promise I won't --

24                     MS. PERALES:      Don't worry.

25        Q.     (BY MS. GREGORY) Okay.        If you could pull out




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 34 of 40
                                                                    Page 74

 1   Deere 1 and turn to Page 5.         Okay.    Paragraph 13.        We

 2   talked a little bit about all other things equal, that

 3   term you use in Paragraph 13, "other things equal."

 4                     Can you describe some of the

 5   characteristics or traits that would be included in

 6   "other things equal"?       You mentioned relevant

 7   characteristics to the job, but could you just describe

 8   what some of those could entail?

 9                     MR. DISHER:     Objection, asked and

10   answered.

11        A.      Well, the sentence here in which that resides

12   is "As a threshold matter, the addition of some 694,000

13   work-eligible individuals nationwide, with 114,000 of

14   these in Texas, will, other things equal, put downward

15   pressure on wages and make it more difficult for some

16   U.S. citizens to find employment."

17                     So there the "other things" is really

18   talking about overall market demand conditions.              In

19   other words, this factor alone, not changing anything

20   else about the economy, will have this kind of effect.

21   It will put downward pressure on wages and make it more

22   difficult.

23                     But does that mean if you go out and you

24   look over a period of time during which DACA recipients

25   expanded and lots of other things were going on, could




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 35 of 40
                                                                    Page 75

 1   you look at, you know, January of one year and December

 2   the next and subtract the employment difference and say,

 3   ah, that's the effect of whatever happened in DACA that

 4   year, no, you couldn't because there's other things

 5   going on, changing.

 6                       And so that's -- that's really what --

 7   it's holding other things that would affect wages and

 8   employment in the U.S. and in Texas constant.

 9        Q.     And what are -- can you give an example of

10   some of those other things?

11        A.     The general level of demand from, you know,

12   other countries for U.S. exports; the -- the general

13   level of consumer spending in the U.S.; the birth rate;

14   the other population sources in the U.S., the other

15   sources of immigration.        Holding all of that constant.

16        Q.     Okay.     And what do you mean when you say

17   "work-eligible" in this paragraph?

18        A.     Having -- in this particular, I mean holding

19   an EAD because I'm talking about the DACA recipients.

20        Q.     Okay.     Does "work-eligible" mean all of those

21   individuals are employed?

22        A.     No.

23        Q.     Does it mean that they're all seeking

24   employment?

25        A.     No.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 36 of 40
                                                                    Page 76

 1        Q.      So if -- so you can't say how many of those

 2   are seeking employment or employed?

 3        A.      Well, according to the Wong study about

 4   91 percent employed.        You can take that unemployment

 5   rate and then add that in.         So, you know, 90-plus

 6   percent would be in the labor force if you take the Wong

 7   study as a source.

 8        Q.      Okay.    Did you take that as a source in

 9   drafting this declaration?

10        A.      No.

11        Q.      In Paragraph 13, you also say it would make --

12   quote, make it more difficult for some U.S. citizens to

13   find employment, end quote.         How many is some?

14        A.      More than one -- more than zero.

15        Q.      Okay.    But you can't give a more exact number

16   than that?

17        A.      I've not been asked to calculate that number.

18        Q.      Okay.

19        A.      I mean, you could -- think of the following

20   mental experiment.       Suppose all 694,000 work-eligible

21   individuals disappeared, including the -- whatever

22   percentage of them were actually employed.               What would

23   then happen?       Would every single employer stay exactly

24   where they are, or would they hire some more people?

25   And if they hired some more people, well, that might




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 37 of 40
                                                                    Page 78

 1   best worker they can.         So I'm not sure how to answer

 2   that.

 3           Q.   Okay.     So would salary history be a relevant

 4   aspect to an employer?

 5           A.   The salary history of the two individuals who

 6   applied?

 7           Q.   Yes.

 8           A.   It might well be; but as you may know, in some

 9   jurisdictions it's illegal for the employers to ask

10   about that now.

11           Q.   Is it illegal in Texas?

12           A.   No.

13           Q.   What about salary requirements of the two

14   individuals?        Would that be a relevant aspect?

15           A.   It could be, and it is legal to ask about that

16   as far as I know.

17           Q.   Okay.     How many employers in Texas base hiring

18   decisions entirely on costs associated with the ACA?

19           A.   I don't know.

20           Q.   Are those careers for which it's difficult for

21   employers to find U.S. citizens willing to undertake

22   that labor?

23           A.   I don't know.

24           Q.   Are there costs associated with replacing

25   employees who leave a business?




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 38 of 40
                                                                    Page 85

 1        Q.     If DACA is enjoined in July of 2018, how many

 2   U.S. citizens will be hired by Texas businesses?

 3        A.     Well, I don't know what "enjoined" would mean,

 4   first of all.     Does that mean that those individuals

 5   would no longer be able to work?          But let's assume the

 6   answer is yes.     It's equivalent to what I said a minute

 7   ago about if all 680,000 just disappeared.             I would

 8   assume that there would be some hiring to replace them.

 9   I do not know the number.        I have not been asked to

10   calculate that.

11        Q.     If DACA were enjoined in July of 2018 and

12   hundreds of thousands of DACA recipients suddenly lost

13   the ability to work, how would Texas businesses be

14   affected?

15                     MR. DISHER:     Objection, vague.

16   Objection, outside the scope of his testimony.

17        A.     Some of them would have to -- would be without

18   some employees that they previously had and would have

19   to go from there, either hiring other employees or

20   making other adjustments.

21        Q.     What kinds of other adjustments?

22                     MR. DISHER:     Same objection.

23        A.     Cutting back on the output they produce or the

24   level of service they provide.         It depends -- it depends

25   on what industry they're in.




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 39 of 40
                                                                    Page 90

 1                         BROWNSVILLE DIVISION
 2   STATE OF TEXAS, et al.,                  )
             Plaintiffs,                      )
 3                                            )
     VS.                                      )
 4                                            )
     UNITED STATES OF AMERICA, et al.,)           Case No. 1:18-CV-68
 5           Defendants,                      )
                                              )
 6   and                                      )
                                              )
 7   KARLA PEREZ, et al.,                     )
                                              )
 8             Defendant-Intervenors.         )
 9
                         REPORTER'S CERTIFICATE
10               DEPOSITION OF DONALD R. DEERE, Ph.D.
                               JUNE 28, 2018
11
12         I, Kathleen Casey Collins, Certified Shorthand
13   Reporter in and for the State of Texas, hereby certify
14   to the following:
15         That the witness, DONALD R. DEERE, Ph.D., was duly
16   sworn by the officer and that the transcript of the oral
17   deposition is a true record of the testimony given by
18   the witness;
19         That the deposition transcript was submitted on
20   ________, ____, to the witness or to the attorney for
21   the witness for examination, signature and return to me
22   by ____________________, _____;
23         That pursuant to information given to the
24   deposition officer at the time said testimony was
25   taken, the following includes counsel for all parties




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-1 Filed on 06/05/19 in TXSD Page 40 of 40
                                                                    Page 91

 1   of record:
 2           Mr. Todd L. Disher, Attorney for the Plaintiffs
             Mr. Ernest Herrera and Ms. Nina Perales, Attorneys
 3               for Defendant-Intervenors
             Mr. Daniel David Hu, Attorney for Defendants
 4           Ms. Katherine Gregory, Attorney for New Jersey
                 Office of Attorney General
 5
 6           I further certify that I am neither counsel for,
 7   related to, nor employed by any of the parties or
 8   attorneys in the action in which this proceeding was
 9   taken, and further that I am not financially or
10   otherwise interested in the outcome of the action.
11           Certified to by me this _____ day of June,
12   2018.
13                       _____________________________________
                         KATHLEEN CASEY COLLINS
14                       Texas CSR NO. 2018
                         Certificate Expires 12/31/18
15                       Ken Owen & Associates
                         Firm Certificate No. 115
16                       801 West Avenue
                         Austin, Texas      78701
17                       (512) 472-0880
18
19
20
21
22
23
24
25




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 1 of 57




                     EXHIBIT 2
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 2 of 57




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                       BROWNSVILLE DIVISION
   STATE OF TEXAS, et al.,            )
           Plaintiffs,                )
                                      )
   VS.                                )
                                      )
   UNITED STATES OF AMERICA, et al.,) Case No. 1:18-CV-68
           Defendants,                )
                                      )
   and                                )
                                      )
   KARLA PEREZ, et al.,               )
                                      )
             Defendant-Intervenors. )
           *********************************************
                        ORAL DEPOSITION OF
                        LLOYD POTTER, Ph.D.
                           JUNE 27, 2018
         *********************************************
        ORAL DEPOSITION OF LLOYD POTTER, Ph.D., produced as
   a witness at the instance of the Defendant-Intervenors,
   and duly sworn, was taken in the above-styled and
   numbered cause on the 27th of June, 2018, from 9:59 a.m.
   to 1:46 p.m., before Kathleen Casey Collins, CSR, in and
   for the State of Texas, reported by machine shorthand,
   at the Offices of the Attorney General, 301 West
   Fifteenth Street, Seventh Floor, Austin, Travis County,
   Texas, pursuant to the Federal Rules of Civil Procedure
   and the provisions stated on the record or attached
   hereto.
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 3 of 57
                                                                   Page 20

 1        A.    Yes.

 2        Q.    Would you say that you are an expert in youth

 3   violence prevention?

 4        A.    Yes.    I'm not as current on that in the last

 5   nine years as I was previously, but yes.            I keep up with

 6   it, but I don't -- I'm not active in youth violence

 7   prevention research any longer.

 8        Q.    And with respect to suicide prevention, would

 9   you describe yourself as an expert?

10        A.    It's similar to the youth violence.            I keep up

11   with it.   I read articles and so on on it.            But I'm not

12   doing -- actively doing research in suicide prevention

13   for the last eight years or so.

14        Q.    Are you actively doing research right now on

15   any topic in demography?

16        A.    Yes.

17        Q.    What is that topic?

18        A.    Well, one, we produce the population estimates

19   and projections for the state.         So there is applied

20   research to be done in the production of those

21   population estimates and projections, which involve

22   doing research into fertility, mortality, and migration,

23   which are the components of population change; and

24   having an understanding of those components and how they

25   act and behave within the Texas population are key




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 4 of 57
                                                                     Page 21

 1   elements to -- and having done research and

 2   understanding what's happening with that are key

 3   elements to us producing accurate population estimates

 4   and projections.

 5        Q.      Would you say that today you are an expert in

 6   the subfield of demography that produces population

 7   estimates?

 8        A.      Yes.

 9        Q.      Okay.     When I'm quiet, I'm crossing off

10   questions --

11        A.      Okay.

12        Q.      -- because we've covered a lot.

13                        When you teach demographic methods, do

14   you teach the methods that are used at your center to

15   make population estimates?

16        A.      That's a component of the methods that we

17   teach, yes -- or that I teach.

18        Q.      When your center makes population estimates

19   for Texas, what are the databases that you typically

20   rely upon?

21        A.      For population estimates, there's quite a few.

22   So we receive vital statistics from the State department

23   of -- Department of State Health Services.                We conduct

24   surveys of a number of different entities.                So we survey

25   cities to get information on -- and counties on building




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 5 of 57
                                                                   Page 22

 1   permits.     We have data from the Texas Education Agency

 2   on school enrollment.

 3                       I'm trying to think what else.        Those are

 4   probably some of the major sources of data that we use.

 5        Q.      How about data from the U.S. census?

 6        A.      For our estimates, the census is the base of

 7   that, and so the decennial census is the foundation that

 8   we build off of.

 9                       And then the Census Bureau also produces

10   population estimates, and we'll use those to examine our

11   estimates to see if they're in the ballpark; and if

12   they're not, then we do research to figure out if

13   they're wrong or if we're wrong and then to adjust them

14   if we are.

15        Q.      Is it correct to say that sometimes you look

16   at the U.S. Census American Community Survey data?

17        A.      Yes.    I frequently -- for -- for production --

18   not for actual production of the estimates; but we do

19   use the American Community Survey to identify certain

20   indicators that give us some sense of our level of

21   accuracy.

22        Q.      Does your center provide estimates of the

23   undocumented or unauthorized population in Texas?

24        A.      We do not currently do that.         We tend to rely

25   on the Pew Research Center estimates and then the




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 6 of 57
                                                                    Page 23

 1   Department of Homeland Security estimates.               I mean,

 2   those are the ones that we'll point to, and they tend to

 3   be pretty close to each other.

 4        Q.      What are some of the methodological challenges

 5   associated with estimating the unauthorized population

 6   in Texas?

 7        A.      Well, one is you have to use an indirect

 8   method because there's no source of directly asking --

 9   identifying unauthorized immigrants and asking them

10   their status; and even if somebody did do that, I think

11   there would be some question as to the accuracy of the

12   reporting.     And so essentially the methodology relies on

13   indicators of things that would be associated with being

14   undocumented.

15        Q.      And so, for example, data regarding people who

16   are noncitizens is potentially associated with

17   undocumented.       Is that right?

18                       MR. DISHER:    Objection, vague.

19        A.      Yes.    The -- the methodology that is used by

20   the Pew Research Center identifies people who respond to

21   the American Community Survey as noncitizens and other

22   characteristics that they have in terms of assessing a

23   probability of them being undocumented immigrants.

24        Q.      Are you familiar with any of the disclaimers

25   that the Pew center provides with its estimates of




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 7 of 57
                                                                   Page 29

 1   people respond to the American Community Survey asking

 2   where they lived last year, if they lived in a foreign

 3   country, that's the foundation of the shift that we've

 4   seen in the number and percent from -- toward Asian

 5   countries and away from Mexico and Central and South

 6   American countries.

 7        Q.      Has your center or have you done any research

 8   specific to any decline in immigration from Mexico to

 9   Texas?

10        A.      Could you say that one more time?

11        Q.      Has either you on your center done any

12   research specifically on the decline of migrants coming

13   from Mexico to Texas?

14        A.      I wouldn't say we've done research.          We've

15   done -- other than just tabulating and reporting.              If

16   you call that research then...but we've not, like,

17   looked to see, well, why is that happening and looking

18   at that.

19        Q.      And, similarly, with respect to return

20   migration, has your center tabulated and reported data

21   on return migration from Texas to other countries?

22        A.      We have, again, from -- let me take back the

23   "we have."

24                     I think we've just reported from other

25   sources.     So we've not -- so, again, from, I think, a




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 8 of 57
                                                                   Page 30

 1   number of researchers that have looked at return

 2   migration.     So we have not because you -- with the

 3   American Community Survey, you don't know who's

 4   returned.

 5        Q.      Okay.     So you have -- in your center, you have

 6   reported data or reported analysis by others regarding

 7   return migration from -- of people living in Texas?

 8        A.      Yeah.     I'm not -- when you say "reporting," do

 9   you mean --

10        Q.      Well, making public in any manner.

11        A.      Yes.     I mean, so from the report I was

12   mentioning earlier, the Pew research report that --

13   that -- research that has looked at return migration,

14   and I have presented that in presentations that I've

15   given.

16        Q.      Okay.     And the data that you're talking about

17   from the Pew Research Center, was that specific to

18   Texas?

19        A.      No.     It was for the U.S.

20        Q.      And would it be fair to say that when you've

21   reported the data for the U.S. about return migration,

22   you haven't provided any analysis of the reasons why

23   people are returning to their home countries?

24                        MR. DISHER:    Objection, vague.

25        A.      I think in the context of that, there is




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 9 of 57
                                                                   Page 31

 1   this -- I probably have articulated speculation that --

 2   that it probably has to do with a lack of employment

 3   opportunity within the United States, and so the

 4   migrants are kind of not able to work here and so

 5   they're returning home.

 6         Q.     And when you talk about that lack of

 7   employment opportunity, is that associated with the

 8   economic decline after --

 9         A.     Right.

10         Q.     -- 2008?

11         A.     So it would have been, yeah, post the

12   recession or kind of as the recession was really picking

13   up.

14                        There were reports that immigrants, both

15   authorized and unauthorized, were returning to their

16   country of origin because they were losing -- again, the

17   reports were more speculative in terms of why they were

18   going.     I haven't seen anything that says we know that

19   this is the reason that they were leaving.

20         Q.     Okay.     You anticipated my next question, which

21   is is it correct to say that neither you nor your center

22   have done research on the reasons why individuals might

23   leave Texas and return to their home countries?

24                        MR. DISHER:    Objection, vague.

25         A.     Yes, that's fair.




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 10 of 57
                                                                    Page 33

 1        Q.      Okay.     Would you say that you have a research

 2   specialization in immigrant populations?

 3                        MR. DISHER:    Objection, vague.

 4        A.      Yeah.     I don't know if I would say I have a

 5   specialization.        I have pretty deep familiarity with it.

 6   But I wouldn't say if -- if what's your -- if somebody

 7   asks me what my area of research is, I wouldn't say I'm

 8   an immigrant specialist.

 9        Q.      Okay.     Do you have a research specialization

10   in the factors that lead to either legal or illegal

11   immigration to the United States?

12        A.      No.

13        Q.      Does your -- does your -- I'm sorry.           I want

14   to get the words right.

15                        Does your institute conduct research

16   specifically on unauthorized immigrants living in Texas?

17        A.      We have.

18        Q.      When was that?

19        A.      Probably about five or six years ago.

20        Q.      And what was that research?

21        A.      We had attempted to estimate the geographic

22   distribution of the unauthorized immigrant population in

23   the state.

24        Q.      Did you end up publishing those results?

25        A.      No.




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 11 of 57
                                                                      Page 34

 1        Q.      Was it because you weren't able to get sort of

 2   confidence results?

 3        A.      We attempted to publish them.           The methodology

 4   that we had employed was questioned by one of the

 5   reviewers, and the staff member that we had working on

 6   this left and we never followed through and addressed

 7   the -- it was doable, but we just didn't.                 We weren't

 8   able to address it.

 9        Q.      Have either you or your institute ever

10   conducted research on the reasons that immigrants come

11   to or leave the United States, and specifically

12   undocumented immigrants?

13                        MR. DISHER:    Objection, vague.

14        A.      No.

15        Q.      Let's turn to your declaration, which is

16   Exhibit 3.

17        A.      Okay.

18        Q.      I think we can put your CV aside for the

19   moment; although, I could ask you questions about it all

20   day because I think it's absolutely fascinating.                 I'm

21   mindful of Andrew's airplane flight, and so let's turn

22   to your declaration.

23                        Can you summarize for me the specific

24   opinions that you offer in your declaration?

25        A.      Let's see.      I think probably one is that




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 12 of 57
                                                                    Page 35

 1   there's pretty strong evidence that the bulk of

 2   migration behavior, especially distance migration

 3   behavior, is economically and specifically work

 4   associated.

 5                       And -- and then probably the other

 6   summary point would be that if DACA participants were

 7   unable to work, some number and/or percentage of them

 8   would likely leave the United States and return to their

 9   country of origin or another country where they may be

10   able to work.

11        Q.     Okay.     Do you offer any other opinions in the

12   report besides the two that you've given to me?

13        A.     Well, I think I do articulate some of the

14   characteristics that I think we could anticipate would

15   be associated with the propensity for an immigrant to

16   return to their country of origin.

17        Q.     Would it be fair to say that with your -- with

18   respect to your opinion about DACA participants

19   returning because of work-related reasons that that

20   opinion does not distinguish DACA recipients from other

21   unauthorized workers who might lose their employment?

22                       MR. DISHER:    Objection, vague.

23   Objection, misstates the testimony.

24                       Go ahead and answer.

25        A.     Yeah.     I think there probably is a distinction




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 13 of 57
                                                                    Page 36

 1   between the two that could be made.

 2        Q.      Okay.     And so specifically with respect to

 3   return migration because of employment reasons, which is

 4   what I understand your opinion about DACA recipients is,

 5   tell me how your opinion would differentiate, if it

 6   does, between a DACA recipient making the decision to

 7   return and migrate versus a plain-old undocumented

 8   person.

 9                        MR. DISHER:    Objection, vague.

10        A.      I think a DACA participant has a -- currently

11   has a different status than an unauthorized immigrant;

12   and so a DACA participant probably has -- has other

13   motivations to potentially -- different -- different

14   sets of motivations than an unauthorized immigrant.

15        Q.      I understand.      And so specifically with

16   respect to work-related reasons -- because I know that

17   people's motivations can really vary quite a bit.               So

18   let me ask you whether your opinion regarding the

19   likelihood of an individual to leave Texas upon losing

20   DACA and work authorization is similar to the likelihood

21   of an unauthorized person who is not somebody who just

22   lost DACA?

23                        MR. DISHER:    Objection, vague.     Go ahead.

24        A.      So the -- I think you had, like, two -- two

25   things about DACA.        Was there something about losing --




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 14 of 57
                                                                    Page 37

 1        Q.      Okay.     I'll back up and break it down.

 2        A.      Okay.

 3        Q.      Your -- your report, and specifically

 4   Paragraph 11, talks about loss of permission to work in

 5   the United States.

 6                        Do you see that in the very first words

 7   of your Paragraph 11?

 8        A.      Uh-huh.

 9        Q.      Okay.     So do you understand that when an

10   individual loses Deferred Action for Childhood Arrivals,

11   loses DACA, that that individual also loses permission

12   to work in the United States?

13        A.      I would assume those two that -- yes, that if

14   they lost DACA status, then they would also not be

15   eligible to work in the United States.

16        Q.      And is that what you're talking about in

17   Paragraph 11 when you say, "some DACA participants could

18   be expected to migrate out of the U.S. back to their

19   country of origin"?

20                        MR. DISHER:     Objection.    It misstates his

21   testimony.

22                        THE REPORTER:     Objection what?

23                        MR. DISHER:     Misstates his testimony.      Go

24   ahead.

25        A.      Can you say that one more time?




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 15 of 57
                                                                     Page 38

 1        Q.     Sure.     You -- you mentioned a moment ago that

 2   you understand that if somebody loses DACA, that

 3   individual loses work authorization.            Is that right?

 4        A.     Yes.     But that's not what I'm saying here.

 5        Q.     Okay.     Okay.   Help me understand what you're

 6   saying in Paragraph 11 when you say "with loss of

 7   permission to work in the U.S."

 8        A.     So that would be if DACA participants, as part

 9   of the DACA program, were not able to work in the

10   United States.       I was not making any statement about

11   loss of DACA status so that -- so that there the

12   concept, I think, would be that assuming that DACA

13   status was still present and they were unable to work,

14   lost permission to work.

15        Q.     Okay.     Do you have any understanding of the

16   legal relationship between Deferred Action for Childhood

17   Arrivals and federal work authorization?

18                       MR. DISHER:    Object to the extent it

19   calls for a legal conclusion.

20                       Go ahead and answer if you can.

21        A.     I don't.

22        Q.     Okay.     So I'm going to talk with you within

23   that frame that you were just discussing.                We will posit

24   a DACA recipient that has lost work authorization and

25   can no longer work -- be employed legally.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 16 of 57
                                                                    Page 39

 1        A.     Uh-huh.

 2        Q.     Do you understand that the loss of permission

 3   to work would apply to working as an employee of a

 4   company?

 5                       MR. DISHER:    Objection, vague.

 6        A.     Say that one more time.

 7        Q.     Do you understand that loss of permission to

 8   work in the U.S. would mean loss of permission to work

 9   as an employee for a company or a government?

10                       MR. DISHER:    Same objection.

11        A.     In the United States?

12        Q.     Yes.

13        A.     Yes.     Okay.

14        Q.     Okay.     Do you understand whether loss of

15   permission to work in the U.S. would extend to working

16   as an independent consultant?

17                       MR. DISHER:    Objection, vague and to the

18   extent it calls a legal conclusion.

19                       Other than that, go ahead.

20        A.     I would assume that it would mean work any

21   kind of work.

22        Q.     And so it would also mean loss of permission

23   to work as an independent consultant.            Is that right?

24        A.     I --

25                       MR. DISHER:    Same objections.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 17 of 57
                                                                    Page 40

 1        A.     I think I would assume that, yes.

 2        Q.     Okay.     Would it also -- would loss of

 3   permission to work in the U.S. in your mind also mean

 4   loss of permission to mow lawns for money?

 5                       MR. DISHER:    Objection, calls for

 6   speculation.       Objection to the extent it calls for a

 7   legal conclusion.

 8                       Go ahead again.

 9        A.     Yes.     I would think, yes, that basically

10   working and receiving compensation for work would be

11   part of losing permission to work.

12        Q.     Would your opinion regarding the likelihood of

13   return migration of DACA recipients change if the loss

14   of permission to work for them only extended to work as

15   employees and did not cover self-employed or independent

16   contractor work?

17                       MR. DISHER:    Objection, speculation.

18   Objection to the extent it calls for a legal conclusion.

19                       Other than that, go ahead and answer.

20        A.     I think if -- I think probably if DACA

21   participants were denied -- so they continue to have

22   legal status and they were denied permission to work but

23   that they could go out and mow lawns and bring in some

24   revenue, that probably would reduce the number of DACA

25   participants that might return to their country of




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 18 of 57
                                                                    Page 41

 1   origin or another country.

 2        Q.     Would it also be fair to say that the number

 3   of DACA recipients likely to return to their home

 4   country would be reduced if DACA recipients, in addition

 5   to mowing lawns and making monies, could open their own

 6   business and generate income either through being an

 7   accountant or a restaurant owner?

 8                       MR. DISHER:    Same objections.

 9        A.     Yes.

10        Q.     Okay.     I'm going to circle back around to my

11   original question, which I asked poorly because we

12   didn't have a common understanding of the loss of

13   permission to work.

14                       So when we talk about DACA recipients

15   losing permission to work and their likelihood of

16   returning to their home country, in your opinion, does

17   the DACA recipient at that point stand in similar shoes

18   to an unauthorized immigrant who also does not have

19   permission to work, at least with respect to their

20   employment opportunities?

21                       MR. DISHER:    Objection, speculation.

22   Objection, calls for a legal conclusion.

23                       Go ahead and answer if you can.

24        A.     I'm not sure I followed you.

25        Q.     Okay.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 19 of 57
                                                                    Page 42

 1        A.     Try one more time.

 2        Q.     Would you agree with me that an unauthorized

 3   immigrant who is not authorized to work has limited

 4   employment possibilities?

 5                       MR. DISHER:    Same objections.

 6        A.     An authorized immigrant who does not have

 7   permission to work?

 8        Q.     Has limited employment opportunities.

 9        A.     Yes.

10        Q.     Okay.     And would you agree to me -- with me

11   that a DACA recipient who has lost permission to work

12   also has limited employment opportunities?

13        A.     Yes.

14                       MR. DISHER:    Same objections.

15        Q.     So would you agree with me then that the DACA

16   recipient who has lost work authorization is, at least

17   with respect to employment opportunities, similarly

18   positioned to an unauthorized immigrant?

19                       MR. DISHER:    Same objections.

20        A.     Yeah.     I don't -- don't know that, because I

21   know -- know relatively little about the details of the

22   DACA -- kind of what their status would be.

23                       So I would anticipate there would be a

24   difference between the two, because if one is here

25   legally, or meaning they have permission to live here




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 20 of 57
                                                                    Page 43

 1   and couldn't be deported, assuming they were compliant

 2   with the DACA requirements, and the person who was

 3   undocumented but not here legally and regardless of if

 4   they were identified that they could be deported, there

 5   would probably be some differential between the two.

 6        Q.     And would there be a differential with respect

 7   to employment opportunities?

 8                       MR. DISHER:    Same objections.

 9        A.     I would expect so, yes.

10        Q.     What might those differentials with respect to

11   employment opportunities be?

12                       MR. DISHER:    Same objections.

13        A.     I would think that an employer would be more

14   likely to employ somebody who was here legally as

15   opposed to somebody who wasn't.

16        Q.     Even if they were both not work authorized?

17                       MR. DISHER:    Objection.     It calls for

18   speculation.

19        A.     Yeah.     Probably not.

20        Q.     So when you say "probably not" --

21        A.     Well, I hadn't really kind of thought that

22   whole thing through.

23        Q.     Okay.     So if an employer is hiring for an open

24   position and has an applicant who is undocumented and

25   thus lacks permission to work and somebody who received




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 21 of 57
                                                                    Page 44

 1   DACA but is -- has lost permission to work, would those

 2   two employment applicants be similarly situated?

 3                           MR. DISHER:    Objection, calls for

 4   speculation.        Objection to the extent it calls for a

 5   legal conclusion.

 6           A.      I would think so, yes.

 7           Q.      So would it be fair to say then that -- that

 8   your declaration does not posit that DACA recipients who

 9   lose their permission to work are any more likely to

10   return to their home country than an unauthorized person

11   living in Texas?

12                           MR. DISHER:    Objection, vague.

13           A.      Yeah.     I don't -- I don't think I could state

14   that.        No, I don't think so.

15           Q.      When you say "I can't state that," do you mean

16   that your report does not take a position on that, or is

17   that I asked a question that was so confusing you

18   couldn't answer it?

19           A.      Probably a little bit of -- well, certainly

20   the latter.

21           Q.      Okay.     Okay.   There's a little bit of a double

22   negative there, unfortunately, because of the way I have

23   to ask the question; but let me ask it a little bit more

24   in the positive sense.

25                           Does your declaration opine that a DACA




                              ken@kenowen.com * www.kenowen.com
                                  800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 22 of 57
                                                                    Page 45

 1   recipient who loses permission to work is more likely to

 2   return to their home country than an unauthorized

 3   immigrant living in Texas who is similarly not --

 4   doesn't have permission to work?

 5        A.     The -- is this -- my testimony or -- what's

 6   the thing called, the --

 7        Q.     Your testimony.

 8        A.     It does not address the issue of -- and so I'm

 9   not making a comparison between the two.

10        Q.     All right.     So then is it fair to say that

11   your report or your declaration does not posit that DACA

12   recipients who lose permission to work are any more or

13   less likely to return to their home country than an

14   unauthorized person in Texas?

15        A.     It doesn't make a comparison between the two.

16                     MR. DISHER:     Let's take a five-minute

17   break.

18                     MS. PERALES:      Absolutely.     Absolutely.

19                             (RECESS TAKEN)

20        Q.     (BY MS. PERALES) Dr. Potter, we've taken a

21   short break and now we're back together again.              Over the

22   break, we've discussed a little bit about this case

23   among all of the lawyers, and you've been here for that.

24                     So I'd like to start with a question of

25   whether you understand that the relief that Texas and




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 23 of 57
                                                                    Page 46

 1   the other plaintiff states are seeking in this case is

 2   an end to the DACA initiative?

 3        A.     I do understand that now.

 4        Q.     Okay.     And as you stated earlier, your

 5   understanding is that if an individual were to lose

 6   DACA, that individual would lose permission to work in

 7   the U.S.?

 8        A.     Yes.

 9        Q.     Okay.     And our understanding is now the same

10   on that.

11                       Would it be correct to say that in your

12   report you do not offer the opinion that there will be a

13   positive effect on the size of the unauthorized

14   immigrant population in Texas because of DACA?

15                       MR. DISHER:    Objection, vague.

16        A.     Could you state that one more time?

17        Q.     Yes.     Would it be correct to say that you do

18   not offer the opinion in your declaration that there is

19   a positive effect on the size of the unauthorized

20   immigrant population in Texas because of DACA?

21                       MR. DISHER:    Same objection.

22        A.     Yeah.     I don't -- I don't address that in it.

23        Q.     Would it be correct to say that you do not

24   offer the opinion in your declaration that DACA creates

25   net negative effects on the Texas economy?




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 24 of 57
                                                                    Page 47

 1        A.     I don't --

 2                       MR. DISHER:    Objection, vague.      Go ahead.

 3        A.     I don't address that.

 4        Q.     Would it be correct to say that you do not

 5   offer the opinion in your declaration that DACA causes

 6   specific expenditures by Texas State agencies that are

 7   different from expenditures made on unauthorized

 8   immigrants in Texas?

 9                       MR. DISHER:    Same objection.

10        A.     I don't address that.

11        Q.     Would it be correct to say that you do not

12   offer the opinion that DACA increases unauthorized

13   immigration to the United States?

14        A.     I don't address that.

15        Q.     Okay.     Now, in your declaration at the end are

16   a number of citations under the heading "References."

17   Do you see that?

18        A.     Yes.

19        Q.     Okay.     I count one, two, three, four, five,

20   six, seven, eight.       Is it correct to say there are eight

21   works cited in your report?

22        A.     Yes.

23        Q.     Okay.     Do these articles or published studies

24   form the entire basis of the opinions that you offer in

25   your declaration?




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 25 of 57
                                                                    Page 48

 1                       MR. DISHER:    Objection, vague.

 2        A.     No.

 3        Q.     Okay.     In addition to the eight articles that

 4   are cited in your declaration, what else do you rely on

 5   to form your opinions?

 6        A.     My experience and knowledge of the field of

 7   demography and population issues.

 8        Q.     Okay.     Would it be accurate to say that your

 9   experience and knowledge in demography is not specific

10   as to the reasons why an immigrant would choose to

11   return or migrate to their home country?

12                       MR. DISHER:    Objection, vague.

13        A.     Could you say it one more time?

14        Q.     Sure.     You've mentioned that your opinions are

15   based on your knowledge of demography and your past work

16   and experience.       Is that correct?

17        A.     Yes.

18        Q.     Is it correct to say that your knowledge of

19   demography and your past work and experience does not

20   include a specific study of the reasons why an

21   unauthorized immigrant might choose to return to their

22   home country?

23                       MR. DISHER:    Objection, vague.      Go ahead.

24        A.     Yeah.     I think probably to get that specific

25   that would be true.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 26 of 57
                                                                    Page 49

 1        Q.     Okay.     Are there any other scholarly works or

 2   studies other than the ones cited in your declaration

 3   that support your opinion that losing permission to work

 4   in the United States would cause some DACA recipients to

 5   return to their home country?

 6        A.     I believe there are other -- there is other

 7   research that would support that.

 8        Q.     Can you name any specifically today?

 9        A.     No.

10        Q.     Okay.     Paragraph 4, if you would turn with me.

11   In Paragraph 4, I'm going to read you a sentence from

12   Paragraph 4 after the parenthetical to the Aguila

13   article.

14                       Is it correct to say that there is a

15   sentence in Paragraph 4 that says, quote, Most

16   undocumented migrants coming to the U.S. are doing so to

17   work, unquote?       Am I right in reading that?

18        A.     Yes.

19        Q.     Okay.     Do you believe that statement to be

20   true for Texas as well?

21        A.     I believe that it's true.

22        Q.     Would it also be correct to say that work is

23   the reason many migrants come to Texas even when the

24   migrants lack work authorization?

25                       MR. DISHER:    Objection, calls for




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 27 of 57
                                                                    Page 50

 1   speculation.

 2        A.     I think so.

 3        Q.     And, in fact, you cite Doug Massey's article

 4   and his finding that undocumented migration from Mexico

 5   appears to reflect U.S. labor demand and access to

 6   migrant networks.       Is that correct?

 7        A.     Yes.

 8        Q.     Let's take a look at your Paragraph 5.            You

 9   talk about inter-county migration within the

10   United States.       Is that correct?

11        A.     Yes.

12        Q.     And you are citing the Current Population

13   Survey and an article by Ihrke?

14        A.     Yes.

15        Q.     Would it be fair to say that the analysis that

16   you talk about in Paragraph 5 did not look specifically

17   at undocumented workers?

18        A.     It did not look at specifically undocumented

19   workers.

20        Q.     I have a similar question with respect to

21   Paragraph 6.       You talk about some work by Kennan and

22   Walker involving interstate migration decisions.              Is

23   that right?

24        A.     Yes.

25        Q.     Okay.     Would it be correct to say that the




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 28 of 57
                                                                    Page 51

 1   study that you're discussing here by Kennan and Walker

 2   did not look specifically at undocumented workers?

 3        A.     That's correct.

 4        Q.     Okay.     So would it then be fair to say, with

 5   respect to Paragraph 5 and 6, that we don't know if

 6   those findings hold true specifically for the

 7   undocumented-worker population?

 8                       MR. DISHER:    Objection, vague.

 9        A.     Yes, it's fair to say we don't know that.

10        Q.     Would you agree with me that the income

11   prospects for undocumented workers might be tempered by

12   factors that are unique to them like the presence of

13   migrant networks or the concern about drawing

14   immigration enforcement by moving to a place with a job

15   where the immigrant doesn't look like the people in

16   their community?

17                       MR. DISHER:    Objection, calls for

18   speculation.

19        A.     I'm not sure I followed it.

20        Q.     All right.      I'll break it down for you.

21                       In Paragraph 5 and 6 and 4, you talk

22   about factors that are associated with migrant flows,

23   and we get more specific in Paragraph 4 with respect to

24   undocumented workers and the reason why they move where

25   they move for jobs.       Is that right?




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 29 of 57
                                                                    Page 54

 1        A.     Yeah.     I don't know.

 2        Q.     Let's look at Paragraph 7.          In Paragraph 7

 3   you discuss a study by Orrenius and Zavodny.             Is that

 4   correct?

 5        A.     Yes.

 6        Q.     By the way, I think those are superhero names,

 7   Orrenius and Zavodny.        I went and looked it up.        They're

 8   both women, which makes it even better.

 9                       I'm going to take a moment and mark that

10   study.

11                       (Exhibit No. 4 marked)

12        Q.     You now have what has been marked Deposition

13   Exhibit No. 4.       Do you recognize this as the study by

14   Orrenius and Zavodny that you cited in your declaration?

15        A.     Yes.

16        Q.     Okay.     Is it correct to say that the Orrenius

17   study that is Exhibit 4 did not look at Texas?

18        A.     I think Texas was part of it.           So it wasn't

19   Texas was excluded.       It was, I think, focusing on the

20   United States.

21        Q.     Turn with me to the Table 1, which I believe

22   is the third page.

23        A.     Oh, yes.     Sorry.

24        Q.     No.     It's my fault for not pointing you to the

25   specific information.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 30 of 57
                                                                    Page 55

 1                       Can you tell me if Texas appears in

 2   Table 1?

 3        A.     It does not.

 4        Q.     Do you understand the Orrenius study to be a

 5   study of states with mandatory E-Verify laws?

 6        A.     Yes.

 7        Q.     Do you know whether Texas has a mandatory

 8   E-Verify law?

 9        A.     I don't know.

10        Q.     What is your understanding of mandatory

11   E-Verify?

12        A.     My understanding would be that when somebody

13   applies for a position, they need to provide proof of

14   authorization to work.

15        Q.     Do you understand the E-Verify system to be a

16   computer-based system to check work authorization?

17        A.     That's my understanding, yes.

18        Q.     And do you understand that in states that

19   have - let's see how they put it - laws mandating

20   universal use of E-Verify that employers are required to

21   screen job applicants in the E-Verify computer system?

22                       MR. DISHER:    Objection to the extent it

23   calls for a legal conclusion.

24        A.     That's my understanding.

25        Q.     Okay.     And do you understand E-Verify to be a




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 31 of 57
                                                                    Page 56

 1   system maintained by the federal government?

 2           A.      I don't know.      I think it's -- for some

 3   reason, I think it's variable from state to state.

 4           Q.      Okay.     And it's possible there could be

 5   variation from state to state on who is required to

 6   screen their employees --

 7           A.      Correct.

 8           Q.      -- through E-Verify?

 9                           Would you agree with me that the

10   experience of an unauthorized immigrant in applying for

11   work in a universal E-Verify state is going to be

12   different from an unauthorized immigrant applying for

13   work in a state that doesn't require E-Verify like

14   Texas?

15                           MR. DISHER:    Objection, calls for

16   speculation.

17           A.      I would think so.

18           Q.      In Paragraph 7, you identify some findings in

19   the Orrenius study.           Look at Paragraph 7 with me and

20   count, if you would, the lines, one, two, three, four,

21   five.        On the sixth line down, I'm going to read you the

22   sentence and you tell me if I read it correctly.

23                           Quote, Orrenius and Zavodny found that

24   possible undocumented immigrants in states that had

25   implemented such efforts may have more difficulty




                              ken@kenowen.com * www.kenowen.com
                                  800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 32 of 57
                                                                    Page 57

 1   working and more difficulty changing jobs, unquote.

 2                        Is that correct?

 3           A.   Yes.

 4           Q.   Would it be fair to say that if Orrenius and

 5   Zavodny were looking at states with mandatory E-Verify

 6   that their findings would not be applicable to a state

 7   like Texas that does not have mandatory E-Verify with

 8   respect to difficulty working and difficulty changing

 9   jobs?

10                        MR. DISHER:    Objection, vague.

11   Objection, calls for speculation.

12           A.   Say it one more time.

13           Q.   Sure.     I'll rephrase it slightly because I

14   think I can do a better job.

15                        Would it be correct to say that Orrenius

16   and Zavodny's findings that undocumented immigrants

17   would have more difficulty working and more difficulty

18   changing jobs in mandatory E-Verify states do not apply

19   to a state like Texas that does not have mandatory

20   E-Verify?

21                        MR. DISHER:    Same objections.

22           A.   I would expect there to be a differential.

23           Q.   All right.      But can you explain to me if their

24   findings, which were specifically based on studying

25   mandatory E-Verify in those particular states, whether




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 33 of 57
                                                                     Page 58

 1   those findings can apply at all to Texas since Texas

 2   doesn't have mandatory E-Verify?

 3                        MR. DISHER:    Objection, vague.

 4          A.    I think it would probably apply to certain

 5   types of jobs that do require some verification of work

 6   status; but certainly there are, I think, a fair number

 7   of jobs within Texas that don't require verification and

 8   so it certainly wouldn't apply to those types of

 9   positions.

10          Q.    And can you specifically identify any jobs in

11   Texas that are subject to E-Verify requirements?

12          A.    Well, I don't know specifically.             I do know

13   working for the State would be one.             So that would be

14   one.

15          Q.    Okay.     So can we agree then that with respect

16   to jobs in Texas that are not for the State of Texas, at

17   least, that the findings of Orrenius and Zavodny about

18   unauthorized immigrants having more difficulty working

19   and more difficulty changing jobs because of universal

20   E-Verify would not apply in Texas?

21                        MR. DISHER:    Objection, vague.

22   Objection, asked and answered.

23          A.    Yeah.     I don't think you could make a blanket

24   statement about that, but probably some -- some aspects

25   of it would apply and others wouldn't, again, because




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 34 of 57
                                                                    Page 59

 1   there are jobs that do -- would require verification of

 2   permission to work within Texas.

 3          Q.   But you can't identify any other than working

 4   for the State of Texas?

 5          A.   I'm not that familiar with -- I'm not familiar

 6   with the other types of jobs that might require that in

 7   Texas.

 8          Q.   Now, there's the -- I'd like to talk to you

 9   about your last sentence in Paragraph 7 regarding the

10   findings of Orrenius and Zavodny suggesting that

11   unauthorized immigrants leave states that adopted

12   universal E-Verify laws.

13                      Do you see that sentence there?

14          A.   Yes.

15          Q.   You say that Orrenius and Zavodny found some

16   evidence, and do you recall what that "some evidence"

17   was?

18          A.   I think, as I recall, they saw a decline in

19   estimates of the unauthorized immigrants in those

20   states, and they attributed -- and didn't -- did not

21   also see an increase in other states, and they

22   attributed that to the unauthorized immigrants moving

23   out of the United States.

24          Q.   And they attributed that to the states

25   adopting universal E-Verify laws.          Is that correct?




                         ken@kenowen.com * www.kenowen.com
                             800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 35 of 57
                                                                    Page 60

 1        A.     That was -- that was the -- they implied that

 2   that was a likely explanation for their findings.

 3        Q.     Would it be fair to say that that finding is

 4   not applicable to Texas because Texas does not have

 5   universal E-Verify?

 6        A.     I don't think that I could say that.

 7        Q.     Okay.     Well, do you understand that Orrenius

 8   and Zavodny looked at states that previously had

 9   E-Verify, the voluntary program like Texas, and

10   subsequently adopted a universal E-Verify program?

11        A.     Yes.

12        Q.     Okay.     So the situation in those states before

13   the adoption of E-Verify we can agree would be similar

14   to the situation in Texas today, that it's a voluntary

15   program for employers?

16                       MR. DISHER:    Objection, vague.

17        A.     Yes, I think so.

18        Q.     Okay.     So when Orrenius and Zavodny suggest

19   that unauthorized immigrants leave states that adopt

20   universal E-Verify laws, that suggestion or that finding

21   would not be applicable to Texas because Texas has not

22   adopted a universal E-Verify law.           Correct?

23        A.     I'm not sure that I can say that.

24        Q.     And why is that?

25        A.     I just don't -- I don't have any evidence or




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 36 of 57
                                                                    Page 61

 1   information about whether or not it would apply.

 2           Q.   And when you say "it would apply," you mean

 3   Orrenius and Zavodny's findings regarding unauthorized

 4   immigrants who leave states with universal E-Verify

 5   laws?

 6                        MR. DISHER:    Objection, vague.

 7           A.   Yes.

 8           Q.   Turn with me, if you would, to the Orrenius

 9   article at Page 7.        I'd like you to look with me at the

10   "Results" section, which is preceded by a number five.

11   Do you see that around the middle of the page?

12           A.   Yes.

13           Q.   Okay.     Now, if you read down with me to the

14   second paragraph -- okay.          It's actually not the second

15   paragraph.     It's the first paragraph.

16                        There is a sentence, and I'm going to

17   count the lines down in the top - one, two, three, four,

18   five, six.     Is it correct to say that Orrenius and

19   Zavodny found no statistically significant negative

20   effect of universal E-Verify laws on non-recent

21   immigrants?

22                        MR. DISHER:    Objection, misstates the

23   document.

24           A.   Okay.     Could you state your question again?

25           Q.   Uh-huh.     I'll ask a new question.




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 37 of 57
                                                                    Page 62

 1                       MS. PERALES:    If you want a running

 2   objection, Todd, you can have it.

 3        Q.     In Paragraph 1 of this "Results" section,

 4   after the sentence "Table 2 reports the results," is it

 5   correct to say that Orrenius and Zavodny found, quote,

 6   The presence of a universal E-Verify mandate last year

 7   has a significant negative effect on the number of

 8   likely unauthorized immigrants who arrived 1 to 5 years

 9   ago, unquote?       Did I read that correctly?

10        A.     Yes.

11        Q.     And then in the next sentence do I read

12   correctly when I read, quote, The estimated effects for

13   likely unauthorized immigrants as a whole, non-recent

14   immigrants, and new immigrants are also negative but not

15   statistically different from zero, unquote?              Is that

16   correct?

17        A.     Yes.

18        Q.     Okay.     Is it fair to say then that Orrenius

19   and Zavodny found that with respect to immigrants who

20   had -- unauthorized immigrants who have been present

21   more than five years that there was a statistically

22   significant negative effect of universal E-Verify laws?

23                       MR. DISHER:    Objection.     The document

24   speaks for itself.

25        A.     That's my understanding of their conclusion.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 38 of 57
                                                                    Page 63

 1        Q.     Would you agree with me then that the Orrenius

 2   study does not provide research support for the

 3   contention that immigrant unauthorized workers in Texas

 4   who have lived in the U.S. at least five years are

 5   likely to leave the state?

 6                      MR. DISHER:    Objection, vague.

 7        A.     It does not specifically address Texas.

 8        Q.     It also specifically found that with respect

 9   to immigrants who had been present for more than five

10   years, there was no statistically significant negative

11   effect of universal E-Verify.         Correct?

12        A.     Correct.

13        Q.     Let's look at Paragraph 8.         In your second

14   sentence, tell me if I read this correctly:             Quote, The

15   causes of return migration are difficult to address

16   because there is limited research and understanding of

17   return migration, unquote.

18                      Did I read that correctly?

19        A.     Yes.

20        Q.     Can you explain that sentence a little bit

21   more or expand on it for me.

22        A.     There just isn't that much research looking at

23   migrants who have returned to their country of origin

24   and their reasons for why they returned.

25        Q.     Other than the articles that you cite in your




                         ken@kenowen.com * www.kenowen.com
                             800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 39 of 57
                                                                    Page 64

 1   declaration, are you aware of any other research on the

 2   topic of return migration?

 3           A.   Not that I could cite today, but I believe

 4   there are other articles and research out there that

 5   have looked at that.

 6           Q.   Okay.   Are you aware of any articles or

 7   research that focused on return migration from Texas

 8   specifically?

 9           A.   I'm not familiar with them, but there may be

10   some that have.

11           Q.   Are you familiar with any research on the

12   possibility of return migration of people who receive

13   DACA?

14           A.   I'm not familiar with any research on that.

15           Q.   Are you aware of any research on return

16   migration that focuses on young adults brought to the

17   U.S. as children who have resided in the U.S. at least

18   10 years?

19           A.   So research on children who have come to the

20   United States as children?

21           Q.   And who have resided in the U.S. at least

22   10 years.

23           A.   Not specifically, but I believe there are some

24   studies that have looked at DACA recipients -- or DACA

25   participants.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 40 of 57
                                                                    Page 66

 1   any -- any specific studies about return migration that

 2   you relied on for your declaration other than the ones

 3   that are cited in your declaration?

 4        A.     That I --

 5        Q.     Relied on while preparing your declaration

 6   that are not cited in your declaration.

 7        A.     Can I cite them today?

 8        Q.     Yes.

 9        A.     I don't think I can cite them today.

10        Q.     Okay.     Let's take a look at Paragraph 8.          You

11   say in your first sentence after the comma, and tell me

12   if I read this correctly, quote, It is reasonable to

13   conclude that some DACA participants would return to

14   their country of origin if they lose or are not given

15   permission to work in the U.S., unquote.

16                       Did I read that correctly?

17        A.     Yes.

18        Q.     How many is "some"?

19        A.     More than one.

20        Q.     Can you help me find a top number for "some"?

21   Do you have --

22        A.     All of them.

23        Q.     Do you think it's reasonable to conclude that

24   all DACA participants would return to their country of

25   origin if they lost work authorization?




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 41 of 57
                                                                    Page 67

 1         A.    From everything I've looked at and thought

 2   about, I don't think I could actually put a number on

 3   it.

 4         Q.    So larger than one but less than all.            Is that

 5   it?

 6         A.    Yes.

 7         Q.    Okay.     Do you have any other more specific

 8   estimate of the number of DACA participants who would

 9   return to their country of origin?

10         A.    I do not.

11         Q.    Did you perform any analysis yourself

12   personally that would shed light on the number of DACA

13   participants that you think would return to their

14   country of origin if they lost work authorization?

15                       MR. DISHER:    Objection, vague.

16         A.    I did not.

17         Q.    Would you agree with me that it is reasonable

18   to conclude that a DACA participant might return to

19   their country of origin for reasons unrelated to

20   employment?

21                       MR. DISHER:    Objection, calls for

22   speculation.

23         A.    I think that's reasonable that some DACA

24   participants do return to the their country of origin,

25   not necessarily for employment.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 42 of 57
                                                                    Page 68

 1        Q.     So, for example, it might be possible that a

 2   DACA participant returns to their country of origin to

 3   marry.    Correct?

 4        A.     That's possible.

 5        Q.     Or possible that the person returns to their

 6   country of origin to care for an elderly parent.              Is

 7   that correct?

 8        A.     Yes.

 9        Q.     Okay.     So given that there are various reasons

10   that DACA participants might return to their home

11   country, do you have any way of quantifying the number

12   of DACA recipients who might leave because of

13   employment-related reasons like losing work

14   authorization?

15        A.     I don't.     I think to do that you would have to

16   have some information about the number lost and look at

17   changes over time.       You'd have to look at it in terms of

18   what actually happens, which would be speculation at

19   this point.

20        Q.     Would you say that when you use the word

21   "some" when you say, some DACA participants would return

22   to their country of origin if they lose permission to

23   work in the U.S., that your use of the word "some" there

24   is hypothetical?

25                       MR. DISHER:    Objection, vague.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 43 of 57
                                                                    Page 69

 1        A.     When you say "hypothetical"?

 2        Q.     Meaning that you consider it a theoretical

 3   possibility but you don't have a number to assign to

 4   that group of "some."

 5                       MR. DISHER:    Objection, vague.

 6   Objection, compound.

 7        A.     I don't have a number.

 8                       What was the first part of the question?

 9        Q.     And, thus, the possibility is presented as one

10   that is theoretical but not quantified?

11                       MR. DISHER:    Same objection.

12        A.     Yeah.     I mean, I think -- I think it's

13   unlikely that it's just theoretical.            I mean, I believe

14   that if DACA participants lost permission to work that

15   would be a motivating factor for some of them to return

16   to their country of origin.

17        Q.     But you're -- has any DACA participant told

18   you personally that they would return to their home

19   country if they lost work authorization?

20        A.     No.

21        Q.     In Paragraph 8, at the bottom of the page and

22   then flowing over to the top of the next page, you have

23   identified some characteristics that would make it more

24   or less likely for some DACA participants to emigrate if

25   they were denied permission to work in the U.S.              Is that




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 44 of 57
                                                                    Page 80

 1   between regular undocumented immigrants and DACA

 2   participants.

 3        Q.      And would one of those distinctions be that

 4   the DACA recipient may have been working with work

 5   authorization for some period of time before losing it?

 6        A.      Compared to undocumented immigrants, yes.

 7        Q.      Okay.     In your last sentence you say, "The

 8   variation in characteristics within the DACA applicant

 9   population suggests that some do have characteristics

10   that have been associated with higher probability of

11   emigration from the U.S."

12                        And is it fair to say that what you have

13   in the parentheses there are those characteristics that

14   you think some DACA recipients have that are associated

15   with a higher probability of return?

16                        MR. DISHER:    Objection, misstates his

17   testimony.

18                        Go ahead and answer.

19        A.      The -- so -- so these are some examples, not

20   necessarily an exhaustive list.           And, yes, that I think

21   there are some DACA participants that share similar

22   characteristics to unauthorized immigrants that are

23   associated with a probability of return migration.

24        Q.      Have you done any study of the characteristics

25   within the DACA population to assess how many have the




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 45 of 57
                                                                    Page 81

 1   characteristics that you associate with a probability --

 2   a higher probability --

 3           A.   I have --

 4           Q.   -- of return?

 5           A.   I have not.

 6           Q.   Okay.

 7           A.   Sorry.     I didn't mean to --

 8           Q.   Are you aware of any studies not done by you

 9   that examine the characteristics within the DACA

10   population to see whether some have a higher probability

11   of return to their home country?

12           A.   Not specifically for probability of return

13   migration, but there are studies looking at the

14   characteristics of DACA participants.

15           Q.   Did you look at any of those studies to try to

16   get a handle on the number of DACA participants who

17   might have characteristics associated with a higher

18   probability of return to their home country?

19           A.   I did not.

20           Q.   Can you tell me what year a DACA recipient had

21   to have arrived in the United States by in order to get

22   DACA?

23           A.   I don't recall.

24           Q.   Can you tell me the age under which a DACA

25   recipient had to have arrived in the United States in




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 46 of 57
                                                                    Page 90

 1   United States at least up until about 2008?

 2        A.     Yes.     Until about 2008, there was a steady

 3   increase in the unauthorized population in the

 4   United States --

 5        Q.     Okay.

 6        A.     -- or we estimate that there has been.

 7        Q.     And IRCA was enacted sometime before then.             Is

 8   that right?

 9        A.     Yes.     I think it was '84.

10        Q.     '86, perhaps?

11        A.     86, yeah.

12        Q.     Okay.     We're going to leave the Wishnie

13   article alone now.

14        A.     Okay.

15        Q.     I'm not going to ask you any more questions

16   about it.

17                       Would it be correct to say that the

18   opinions in your report are not based on speaking with

19   any individual DACA recipients?

20        A.     Yes.

21        Q.     Would it be correct to say that the opinions

22   in your report are not based on any survey research of

23   DACA recipients?

24        A.     Probably not completely.

25        Q.     Are you aware of any of the --




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 47 of 57
                                                                    Page 91

 1        A.     I think the Current Population Survey probably

 2   surveyed some DACA participants.

 3        Q.     Good catch.      Yes.

 4                       So other than the Current Population

 5   Survey or any other census survey that might have

 6   captured the responses of DACA recipients, would it be

 7   correct to say that the opinions in your report are not

 8   based on survey research of DACA recipients?

 9        A.     Yes.

10        Q.     Okay.     Are you aware of any organizations of

11   undocumented students at UTSA?

12        A.     Vaguely.

13        Q.     Have you ever sought to attend a meeting of

14   any undocumented students at UTSA?

15        A.     No.

16        Q.     You talked about some of the possibilities

17   with respect to DACA recipients leaving Texas after

18   losing work authorization, and you described that --

19   that it's greater than one but less than all, and I'd

20   like to return for a minute to that.

21                       Is it more likely than not, in your

22   estimation, that the number of DACA recipients who would

23   return to their home country from Texas after losing

24   work authorization would be fairly small?

25                       MR. DISHER:     Objection, vague.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 48 of 57
                                                                    Page 92

 1        A.      Yeah.     I don't -- I don't think I could say --

 2   I don't believe that I can quantify a number other than

 3   I think some would.

 4        Q.      Okay.     So then is it within the realm of

 5   possibility that the number could be fairly small?

 6                        MR. DISHER:    Objection, vague.

 7        A.      Yes, in the same turn as it could be that it

 8   could be really large.

 9        Q.      Do you consider it equally likely that the

10   number of DACA recipients who would return to their

11   country after losing work authorization is small or very

12   large?

13                        MR. DISHER:    Objection, vague.

14        A.      I don't think I could state that.

15        Q.      Okay.     So is it your position that you cannot

16   say that it is more likely that the number of DACA

17   recipients who would return is small versus very large?

18                        MR. DISHER:    Objection, vague.

19        A.      Can you -- can you define what "small" and

20   what "large" is?

21        Q.      Okay.     Well, is it -- okay.       Let's talk about

22   it in terms of percents because numbers could be

23   confusing.

24                        Do you consider it equally likely that

25   more than 50 percent or less than 50 percent of DACA




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 49 of 57
                                                                    Page 93

 1   recipients would return to their home country after

 2   losing work authorization?

 3        A.     I really don't think I could put a percent on

 4   it, but I do state that I think most DACA participants

 5   would stay in the United States.

 6        Q.     Would you agree with me that if DACA

 7   recipients had to arrive in the United States before

 8   they were 16 years old that that characteristic of

 9   arriving in the United States before age 16 would tend

10   to increase the probability of them staying in the

11   United States if they lost work authorization?

12                     MR. DISHER:      Objection, vague.

13   Objection, asked and answered.          Objection, incomplete

14   hypothetical.

15        A.     Compared to?

16        Q.     Those who arrived in the United States after

17   the age of 16.

18                     MR. DISHER:      Same objections.

19        A.     But then they're not eligible for DACA or --

20        Q.     Right.     So the characteristic -- would you

21   agree with me that the characteristic of DACA recipients

22   of having arrived in the United States before the age of

23   16 makes them less likely to return when compared to the

24   general unauthorized immigrant population?

25                     MR. DISHER:      Objection, vague.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 50 of 57
                                                                    Page 98

 1   representing a defendant-intervenor in this case.               I am

 2   just going to touch on a few areas and try not to take

 3   up too much more of your time.

 4                       The same rules apply that Ms. Perales

 5   explained earlier.       If you don't understand my question,

 6   please just let me know and I will try to rephrase it.

 7   We'll try not to talk over each other, and hopefully we

 8   can move this right along.

 9        A.     Okay.

10        Q.     Okay.     I just want to ask a little bit about

11   the articles in your declaration.           Did you select the

12   articles that you cited in the declaration?

13        A.     Yes.

14        Q.     How did you select them?

15        A.     Reading that during -- well, during a search

16   through bibliographic software and identifying a lot of

17   articles and sorting through the ones that I thought

18   were relevant to what I was asked to testify about.

19        Q.     And why did you choose these particular

20   articles included in your declaration?

21        A.     They seemed most relevant to the points that I

22   was hoping to make and also concise.            So there's some

23   degree of parsimony was also a factor.

24        Q.     Did you select any research or articles

25   included in your declaration that directly address the




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 51 of 57
                                                                      Page 99

 1   topics of DACA?

 2                       MR. DISHER:    Objection, vague.

 3        A.     No.

 4        Q.     Why not?

 5        A.     They weren't -- I didn't find any that

 6   addressed the issue of probability of return migration

 7   among DACA participants.

 8        Q.     In considering which scholarly references to

 9   include in your declaration, did you consider the

10   reliability of the authors as a subject matter?

11        A.     Yeah.     For those that I was familiar with,

12   yes, that was a factor.

13        Q.     Which ones are you unfamiliar with?

14        A.     I didn't -- I don't know Wishnie.            I shouldn't

15   say "know."       I've not read Wishnie -- Wishnie's work

16   before.   And then Kennan and Walker I wasn't familiar

17   with before.       The others I've had some familiarity with

18   before.

19        Q.     Okay.     So I'd like to go to Paragraph 4 of

20   your declaration, which I believe is Exhibit 3.              I

21   believe this is an Emma Aguila article for the research.

22                       Are you familiar with her work?

23        A.     I'm sorry.      I'm -- I'm -- can you point me to

24   where we are?

25        Q.     So Paragraph 4, about midway down, there's a




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 52 of 57
                                                                  Page 106

 1   correct?

 2        A.      Yes.

 3        Q.      Okay.     Have there been any other studies that

 4   address this issue in the last 17 years?

 5                        MR. DISHER:    Objection, vague.

 6        A.      If there are, there aren't many.

 7        Q.      Okay.     You don't know for sure?

 8        A.      I didn't -- I don't think I found any when I

 9   looked that specifically address this.

10        Q.      And when we say "this," do we mean young

11   immigrants -- how would you characterize the -- the

12   Regan and Olsen research as you cited it here in this

13   paragraph?

14        A.      They were looking at return migration --

15        Q.      Okay.

16        A.      -- of immigrants.

17        Q.      Okay.

18                        MS. GREGORY:    I'd like to have this

19   marked, please.

20                        (Exhibit No. 7 marked)

21        Q.      Dr. Potter, do you recognize Exhibit 7, titled

22   "You Can Go Home Again: Evidence From Longitudinal

23   Data"?

24        A.      Yes.

25        Q.      And is this the article that you cited in




                           ken@kenowen.com * www.kenowen.com
                               800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 53 of 57
                                                                  Page 107

 1   Paragraph 9 of your declaration?

 2        A.     Yes.

 3        Q.     Did this study address DACA recipients?

 4        A.     No.

 5        Q.     Did this study distinguish between documented

 6   and undocumented immigrants?

 7        A.     No.

 8        Q.     On Page 339, the first page, looking at the

 9   right-hand column, the second full paragraph, it begins

10   "in this paper."       Do you see where --

11        A.     Yes.

12        Q.     Okay.     So in this paragraph the author states

13   that they use longitudinal data from the 1979 youth

14   cohort of the National Longitudinal Surveys (NLSY79) to

15   study emigration, with an "E," in one cohort of

16   immigrants.

17                       Did I read that correctly?

18        A.     Yes.

19        Q.     What is the National Longitudinal Surveys?

20        A.     It's a survey that follows people over time

21   and asks a range of questions about their

22   characteristics and socioeconomic characteristics.

23        Q.     So what would be the 1979 youth cohort of the

24   National Longitudinal Surveys?

25        A.     That would be the cohort that they started




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 54 of 57
                                                                  Page 108

 1   following in 1979.

 2           Q.      Do you know when -- or what age a cohort is

 3   when they begin following them?

 4           A.      I don't know.

 5           Q.      Okay.     So the sentence immediately after that

 6   I just read says that more than 750 NLSY79 respondents

 7   were born abroad to foreign nationals.

 8                           Did I read that correctly?

 9           A.      Yes.

10           Q.      So this particular cohort was born in or

11   before 1979.           Is that correct?

12           A.      Yes.

13           Q.      Let's look at Footnote 2, which is on the same

14   page.        The very last sentence says, quote, By 1996, only

15   71 foreign cases were eligible to be interviewed for

16   NLSY79, end quote.

17                           Did I read that correctly?

18           A.      Yes.

19           Q.      So in your reading, does that mean that there

20   were only -- there was only complete data for

21   71 individuals?

22           A.      In the survey?

23           Q.      Yes.

24           A.      Not in the survey, but that they had

25   identified as, quote, unquote, foreign cases in the




                              ken@kenowen.com * www.kenowen.com
                                  800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 55 of 57
                                                                  Page 109

 1   survey.

 2           Q.   So what does that mean, only 71 foreign cases

 3   were eligible to be interviewed?           What is your

 4   understanding of that?

 5           A.   So they were looking at people who started in

 6   the 1979 cohort and followed them over time; and by

 7   1996, they had identified 71 cases who had returned

 8   to -- I think to their country of origin or had left the

 9   United States.

10           Q.   Dr. Potter, are you familiar with the DACA

11   eligibility requirements?

12           A.   Vaguely.

13           Q.   Are you aware that DACA applicants had to be

14   under 31 years old by 2012 to be eligible for deferred

15   status and, therefore, wouldn't have been born yet in

16   1979?

17           A.   Yes.

18           Q.   You can set that to the side, Exhibit 7.

19                       MS. GREGORY:    I'd like to have this

20   marked, please.

21                       (Exhibit No. 8 marked)

22           Q.   Dr. Potter, you're looking at Exhibit 8.            Is

23   this the article that you cite in Paragraph 10 of your

24   declaration?

25           A.   Yes.




                          ken@kenowen.com * www.kenowen.com
                              800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 56 of 57
                                                                  Page 119

 1                IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
 2                         BROWNSVILLE DIVISION
 3   STATE OF TEXAS, et al.,                  )
             Plaintiffs,                      )
 4                                            )
     VS.                                      )
 5                                            )
     UNITED STATES OF AMERICA, et al.,)           Case No. 1:18-CV-68
 6           Defendants,                      )
                                              )
 7   and                                      )
                                              )
 8   KARLA PEREZ, et al.,                     )
                                              )
 9             Defendant-Intervenors.         )
10
                         REPORTER'S CERTIFICATE
11                  DEPOSITION OF LLOYD POTTER, Ph.D.
                               JUNE 27, 2018
12
13         I, Kathleen Casey Collins, Certified Shorthand
14   Reporter in and for the State of Texas, hereby certify
15   to the following:
16         That the witness, LLOYD POTTER, Ph.D., was duly
17   sworn by the officer and that the transcript of the oral
18   deposition is a true record of the testimony given by
19   the witness;
20         That the deposition transcript was submitted on
21   ________, ____, to the witness or to the attorney for
22   the witness for examination, signature and return to me
23   by ____________________, _____;
24         That pursuant to information given to the
25   deposition officer at the time said testimony was




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
Case 1:18-cv-00068 Document 390-2 Filed on 06/05/19 in TXSD Page 57 of 57
                                                                  Page 120

 1   taken, the following includes counsel for all parties
 2   of record:
 3           Mr. Todd L. Disher and Mr. Trent Peroyea
                 Attorneys for the Plaintiffs
 4           Ms. Nina Perales, Attorney for
                 Defendant-Intervenors
 5           Mr. Andrew Bobb, Attorney for Defendants
             Ms. Katherine Gregory, Attorney for New Jersey
 6               Office of Attorney General
 7           I further certify that I am neither counsel for,
 8   related to, nor employed by any of the parties or
 9   attorneys in the action in which this proceeding was
10   taken, and further that I am not financially or
11   otherwise interested in the outcome of the action.
12           Certified to by me this _____ day of June,
13   2018.
14                        _____________________________________
                          KATHLEEN CASEY COLLINS
15                        Texas CSR NO. 2018
                          Certificate Expires 12/31/18
16                        Ken Owen & Associates
                          Firm Certificate No. 115
17                        801 West Avenue
                          Austin, Texas       78701
18                        (512) 472-0880
19
20
21
22
23
24
25




                        ken@kenowen.com * www.kenowen.com
                            800.829.6936 * 512.472.0880
      Case 1:18-cv-00068 Document 390-3 Filed on 06/05/19 in TXSD Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                         §
                                                §
               Plaintiffs,                      §
                                                §
        v.                                      §   Case No. 1:18-CV-68
                                                §
UNITED STATES OF AMERICA, et al.,               §
                                                §
               Defendants,                      §
                                                §
and                                             §
                                                §
KARLA PEREZ, et al.,                            §
                                                §
               Defendant-Intervenors,           §
                                                §
and                                             §
                                                §
STATE OF NEW JERSEY,                            §
                                                §
               Defendant-Intervenor.            §

                                           ORDER

        On this date, the Court considered Defendant-Intervenors’ Motion to Strike Plaintiffs’

Experts. After reviewing the Motion and arguments, the motion is GRANTED.

        It is hereby ORDERED that expert reports of Dr. Donald Deere (Dkt. 7 at 88, Dkt. 219-

21 at 2, Dkt. 358-13, Dkt. 358-21) and Lloyd Potter (Dkt. 7 at 3, Dkt. 358-31) are stricken from

the record, and the Court will not consider the report or testimony (deposition or live) of Dr.

Deere and Dr. Potter.

         SO ORDERED this ____day of ________________, 2019.

                                            _________________________________
                                            HON. ANDREW S. HANEN
                                            UNITED STATES DISTRICT JUDGE
